Exhibit 10.1
Execution Copy
 
ASSET PURCHASE AGREEMENT
 
among

 
MDT ARMOR CORPORATION
a Delaware corporation


M.D.T. PROTECTIVE INDUSTRIES LTD.
an Israeli corporation

 
and
 
SHLADOT LTD.
an Israeli corporation
 
MDT-SHLADOT, INC.
a Delaware corporation






 June 20, 2012
 
 
 

--------------------------------------------------------------------------------

Execution Copy
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, dated as of June 20, 2012, is made and entered
into by and between MDT Armor Corporation, a company incorporated in the State
of Delaware, with its registered address at 308 Alabama Street, Auburn, Alabama
36830, USA (“MDT USA”), M.D.T. Protective Industries Ltd., a company
incorporated in the State of Israel, with its registered address at 3 Israel
Zmora Street, Northern Industrial Park, Lod 71293, Israel (“MDT Israel” and
together with MDT USA, each a “Seller” and collectively the “Sellers”); and
MDT-Shladot, Inc., a company incorporated in the State of Delaware, with its
registered address at 1811 Silverside Road, Wilmington, Delaware 19810, USA
(“Shladot USA”), and Shladot Ltd., a company incorporated in the State of
Israel, with its registered address at 18 Keren Hayesod St., Kiryat Ata, Israel
(“Shladot Israel” and together with Shladot USA, each a “Purchaser” and
collectively the “Purchasers”).
 
W I T N E S S E T H:
 
WHEREAS, the Sellers desire to sell to the Purchasers all of the rights and
interests of the Sellers in and to the MDT Israel Assets and the MDT USA Assets
(as such terms are hereinafter defined) upon the terms and conditions of this
Agreement; and
 
WHEREAS, the Purchasers desire to acquire from the Sellers all of the rights and
interests of the Sellers in and to the MDT Israel Assets and the MDT USA Assets
upon the terms and conditions of this Agreement;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1.  
DEFINITIONS

 
In addition to the terms defined elsewhere in this Agreement, unless otherwise
stated in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section:
 
1.1.  
“Acquired Contracts” means those Contracts listed on Schedule ‎1.1 and any other
Contracts entered into by a Seller between the date hereof and the Closing Date
and which may be added to Schedule ‎1.1 prior to a Closing by the Purchasers
(subject to the consent of the Sellers, which consent shall not be unreasonably
withheld).

 
1.2.  
“Affiliate” means with respect to any Person at any given time (i) any other
Person directly or indirectly controlling, controlled by or under common control
with, such Person; (ii) any other Person owning or controlling 50% or more of
the outstanding voting securities of such Person; (iii) an officer, director or
partner of such Person; or (iv) if such Person is a natural person, a spouse,
sibling, parent, child, grandchild of such Person or a child of such Person’s
spouse. For these purposes, control means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 
 
1

--------------------------------------------------------------------------------

Execution Copy
 
1.3.  
“Agreement” means this Asset Purchase Agreement, including all annexes, exhibits
and schedules thereto, as the same may hereafter be amended, novated, modified
or supplemented from time to time.

 
1.4.  
“Arotech” means Arotech Corporation, a company incorporated in the State of
Delaware, with its headquarters at 1229 Oak Valley Drive, Ann Arbor, Michigan
48108, USA.

 
1.5.  
“Assets” means all of the below listed assets and properties of the Sellers,
which are owned by a Seller or in which a Seller has any rights or interest
whether tangible or intangible, real, personal or mixed, wherever located and
whether or not carried or reflected on the books and records of a Seller, and
all rights and interests of a Seller therein of any nature, kind and
description, including the right to use and rights under express or implied
warranties, and all approvals, consents, licenses and permits relating thereto.
The Assets are:

 
1.5.1.  
all Closing Inventory;

 
1.5.2.  
all Tangible Personal Property;

 
1.5.3.  
all Intangible Personal Property owned by a Seller or which a Seller has the
legal right to use;

 
1.5.4.  
all Licenses and Permits;

 
1.5.5.  
all Acquired Contracts and a Seller’s rights thereunder;

 
1.5.6.  
all Equipment;

 
1.5.7.  
all accounts and other receivables of the Sellers (whether or not included in
the Financial Statements), whether for goods sold or leased or services
performed or to be performed that accrued following the Effective Time;

 
1.5.8.  
all claims, causes of action, choices in action, rights of recovery and rights
of set off against any Person to the extent pertaining to or arising out of the
Sold Assets or the Assumed Liabilities, whether choate or inchoate, known or
unknown, contingent or noncontingent;

 
1.5.9.  
all goodwill of the Business as a going concern, including the names and
brand/trade/service names “MDT Armor”, “MDT Protective Industries”, “Armour of
America” and “Armor of America” and any variations and derivatives thereof and
including all associated domain names, URLs and logos;

 
1.5.10.  
all cash, cash equivalents, checks, promissory notes or money orders received or
receivable by a Seller in respect of any of the Assumed Liabilities;

 
1.5.11.  
all books, data and records of a Seller to the extent they relate to the
Business or operations of the Sellers, including client and customer lists,
referral sources, research and development reports, production reports, service
and warranty records, equipment logs, operating guides and manuals, financial
and accounting records, creative materials, advertising materials, promotional
materials, studies, reports, copies of correspondence and other similar
documents and records (provided that to the extent such books, data and records
do not primarily relate to the Business or operations of the Sellers, then the
Purchasers shall receive true and correct copies thereof, unless a Purchaser
requires an original under Law) and, subject to applicable Law, copies of all of
a Seller’s personnel records, irrespective of their nature;

 
 
2

--------------------------------------------------------------------------------

Execution Copy
 
1.5.12.  
all rights of a Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof to the extent arising from or
relating to the Sold Assets or the Assumed Liabilities;

 
1.5.13.  
all associations, memberships and other affiliations to trade organizations,
non-for-profit organizations and other associations, to the extent
transferrable;

 
1.5.14.  
all insurance benefits, including rights and proceeds, to the extent arising
from or relating to the Sold Assets or the Assumed Liabilities;

 
1.5.15.  
all rights of the Sellers under express or implied warranties from suppliers or
contractors with respect to the Sold Assets;

 
1.5.16.  
the vehicles owned by MDT Israel set forth on Schedule ‎1.5.16; and

 
1.5.17.  
all of the Sellers’ rights to receive and open mail and other communications
arising from or relating to the Sold Assets or the Assumed Liabilities, provided
however that if any of such mail and other communications does not exclusively
relate to the Sold Assets or the Assumed Liabilities, then the Purchasers shall
receive true and correct copies thereof, unless a Purchaser requires an original
under Law.

 
1.6.  
“Assumed Liabilities” means the following Liabilities only and do not include
the Excluded Liabilities.

 
1.6.1.  
unpaid or unperformed Liabilities of the Sellers which are set forth in Schedule
‎1.6.1 and which arise under the Acquired Contracts or the Licenses and Permits
assigned to the Purchasers hereunder provided such Liabilities arise after the
Effective Time, but do not arise out of any breach or default thereof prior to
the Effective Time.

 
1.7.  
“Authority” means any governmental, legislative, regulatory or administrative
body, agency or authority, any court of judicial authority, any arbitrator or
any public, private or industry regulatory authority, whether international,
national, state, municipal or local.

 
1.8.  
“Business” means the business of developing, manufacturing, marketing,
distributing and selling diverse armoring solutions and ballistic products and
fragmentation kits for a wide range of vehicles, fixed and rotary wing aircraft,
patrol boats, ships, building and military vehicles and individuals, including
ballistic curtains and blankets, vests, chest and back plates, shields, and
related repair kits, as the same is conducted by the Sellers and continues to be
constituted through the Closing.

 
 
3

--------------------------------------------------------------------------------

Execution Copy
 
1.9.  
“Business Day” means a day (other than Friday, Saturday or Sunday) on which
commercial banks are generally open for business both in Israel and in Alabama.

 
1.10.  
“Closing” means the consummation of the transactions contemplated by this
Agreement. Unless otherwise specified or the context otherwise requires, “the
Closing” means the USA Closing and the Israel Closing together, and “a Closing”
means either the USA Closing and the Israel Closing, as the context may require.

 
1.11.  
“Closing Date” means the date upon which a Closing occurs.

 
1.12.  
“Closing Inventory” shall have the meaning ascribed to such term in Sections
‎10.10 and ‎12.12.

 
1.13.  
“Contracts” means all agreements, contracts, obligations, promises,
undertakings, arrangements, understandings, commitments of any nature
whatsoever, express or implied, whether oral or written, entered into by or
binding upon a Seller, to which any of its properties may be subject, or under
which a Seller has any rights, including warranties, guarantees, indentures,
bonds, options, leases, subleases, easements, mortgages, employee benefit or
welfare plans, collective bargaining agreements, joint venture agreements,
partnership agreements, licenses, supply agreements, distribution agreements,
sales representation agreements, service agreements, purchase orders and sales
orders, including, in each case, all amendments, modifications and supplements
thereto and waivers and consents thereunder.

 
1.14.  
 “David Project Order”                                             means a
binding order for the provision and delivery of no less than one hundred and
fifty (150) light armored Landrover Defenders to the MOD by the order of TACOM
over a period not to exceed thirty (30) months and the terms of which provide
that an amount of no less than $141,500 shall be payable for each such vehicle
ordered.

 
1.15.  
“Dollars” means the lawful currency of the United States of America. “US $”,
“USD”, “$”, “dollars”, “US Dollars”, “US dollars”, “U.S. Dollars” shall likewise
be construed.

 
1.16.  
“Effective Time” means, with respect to MDT Israel, 12:01 a.m. Israel time on
the Israel Closing Date and with respect to MDT USA, 12:01 a.m. Auburn, Alabama
time on the USA Closing Date.

 
1.17.  
“Equipment” means all machines and equipment, including tools, owned by a Seller
and used in the manufacturing of a Seller’s products, including, except as set
forth on Section ‎1.17 of the Seller Disclosure Schedule, all office equipment
and furniture, computers, vehicles, and molds, supplies, materials and other
items of a comparable nature, and all replacements, additions and substitutions
therefor.

 
 
4

--------------------------------------------------------------------------------

Execution Copy
 
1.18.  
“Excluded Assets” means all of the following Assets and all rights, title and
interests of a Seller in any such Excluded Asset:

 
1.18.1.  
all Contracts, including those between the Seller and its Affiliates, other than
Acquired Contracts;

 
1.18.2.  
all rights of MDT Israel in respect of Real Property Assets including that
certain lease agreement with Kvutzat Shahar Hadash Nadlan Ltd. signed in October
2010;

 
1.18.3.  
all rights of MDT USA in respect of Real Property Assets including the Real
Property Assets specified in Schedule ‎7.7;

 
1.18.4.  
all vehicles owned by the Sellers that are not intended to be sold to customers
of the Business including the automobiles set forth on Schedule ‎1.18.4 (other
than the vehicles set forth on Schedule ‎1.5.16 which shall not be Excluded
Assets);

 
1.18.5.  
all accounts and other receivables of the Sellers (whether or not included in
the Financial Statements), whether for goods sold or leased (in each case, and
actually delivered) or services performed and which accrued prior to the
Effective Time other than to the extent related to Assumed Liabilities;

 
1.18.6.  
all cash and cash equivalents owned by the Sellers prior to the Effective Time
(except if received in respect of any of the Assumed Liabilities);

 
1.18.7.  
any rights or interests in the Indian Sub or assets held thereby;

 
1.18.8.  
all Licenses and Permits which do not relate to the Sold Assets;

 
1.18.9.  
insurance policies, except as set forth in Section ‎1.5.14; and

 
1.18.10.  
the Equipment set forth on Schedule ‎1.17.

 
1.19.  
“Excluded Liabilities” means all of each Seller’s Liabilities which are not
Assumed Liabilities, whether or not they relate to the Excluded Assets and
whether or not disclosed to a Purchaser, including:

 
1.19.1.  
any Seller’s Liabilities with respect to costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, as well
as any cost or Liability incurred in order to facilitate the transfer of the
Assets to the Purchasers as contemplated hereby;

 
1.19.2.  
all of a Seller’s Liabilities for Taxes, expenses or fees incident to or arising
out of the negotiation, preparation, approval or authorization of this Agreement
or the consummation (or preparation of the consummation) of the transactions
contemplated herein;

 
1.19.3.  
any Liabilities with respect to a Seller’s employees (including for the removal
of doubt, in respect of those employees of a Seller set forth on Schedules ‎10.7
and ‎12.7) and a Seller’s consultants, including under any benefit plan or
employment agreement, and all claims for vacation days, severance pay,
recuperation payments or other similar or customary benefits and any Liability
arising from accidents, occurrences, misconduct, negligence, breach of a
fiduciary duty, in each case that arose or relate to the period prior to the
Effective Time, irrespective of whether such claims are made prior to or after
the Effective Time and any of such Liabilities which arise or are made as a
consequence of this Agreement or the Closing whether related to the period prior
to the Effective Time or the period after the Effective time, including the
termination of their employment with a Seller as may be contemplated hereby and
irrespective of whether such claims are made prior to or after the Effective
Time;

 
 
5

--------------------------------------------------------------------------------

Execution Copy
 
1.19.4.  
any Liabilities with respect to payments to any Seller employee, director,
officer or consultant in connection with the transactions contemplated hereby,
including any bonuses, acceleration rights, change of control rights and the
like;

 
1.19.5.  
any Liability arising from a Seller’s failure to perform any of its commitments,
obligations or agreements contained in this Agreement or in any Seller Document;

 
1.19.6.  
any Liabilities of a Seller with respect to any Taxes incurred or accrued prior
to or after the Effective Time or which relate to the period prior to the
Effective Time or thereafter;

 
1.19.7.  
any Liabilities of a Seller with respect to indebtedness for borrowed money or
guarantees of any indebtedness of another Person and all Liabilities associated
with the termination or amendment of any such indebtedness;

 
1.19.8.  
any Liability arising out of, under, or in connection with Contracts including
any Liability arising out of, under, or in connection with Acquired Contracts
that accrued prior to the Effective Time or which relate to the period prior to
the Effective Time;

 
1.19.9.  
any Liabilities of a Seller with respect to Real Property Assets that arose or
relate to the period prior to the Effective Time or thereafter;

 
1.19.10.  
any of a Seller’s Liabilities against which a Seller is insured or otherwise
indemnified as of the Effective Time or thereafter;

 
1.19.11.  
any of a Seller’s Liabilities arising outside of the ordinary course of the
Business or otherwise arising by reason of any breach of contract, default, tort
or infringement of the rights of another that occurred prior to the Effective
Time;

 
1.19.12.  
any Liability of the Indian Sub or of a Seller in relation to the Indian Sub;

 
 
6

--------------------------------------------------------------------------------

Execution Copy
 
1.19.13.  
any Liability in respect of any pending or threatened Proceeding including by
T.D. (Target Destination) Ltd. or the sale(s) by MDT USA of armored vehicles to
Bechtel, Inc.;

 
1.19.14.  
the performance of any warranty work or other obligations under a Seller’s
warranty, maintenance or service agreements and all related Liabilities, whether
or not the same arises pursuant to Acquired Contracts and relate to products
sold by the Sellers prior to the Effective Time and whether or not such relate
to the period prior to the Effective Time or thereafter; and

 
1.19.15.  
any Liability arising out of, under, or in connection with any breach of an
Acquired Contract occurring prior to the Effective Time.

 
1.20.  
“GAAP” means U.S. generally accepted accounting principles and accounting
requirements under applicable law.

 
1.21.  
“Indemnitees” means (i) each of the Purchasers and their respective assigns
and/or successors in interest, (ii) each Purchaser’s shareholders, directors,
officers, employees, agents, attorneys, representatives and Affiliates, and
their respective successors in interest, and (iii) as may be required in the
context of Section ‎15.7, the Sellers.

 
1.22.  
“Indian Sub” shall have the meaning ascribed to such term in Section ‎7.1.

 
1.23.  
“Intangible Personal Property” means (x) all intangible properties owned by a
Person including: (i) all registered and unregistered trademarks, industrial
designs and models, service marks, trade names, domain names, URLs, logos and
slogans, all applications therefor, and all associated goodwill; (ii) all
statutory, common law and registered copyrights, all applications therefor and
all associated goodwill; (iii) all patents and patent applications, all
associated technical information, shop rights, know-how, trade secrets,
processes, operating, maintenance and other manuals, drawings and
specifications, process flow diagrams and related data, and all associated
goodwill; (iv) databases, data compilations and collections and technical data,
(v) all software and documentation thereof, (including all electronic data
processing systems and program specifications, source codes, input data and
report layouts and format, record file layouts, diagrams, functional
specifications, narrative descriptions and flow charts); and (vi) all other
processes, formulae (secret or otherwise), data, drawings, specifications, trade
secrets, confidential information and ideas (including those in the possession
of third parties, but which are the property of such Person), and all drawings,
records, books or other tangible media embodying the foregoing and (y) all
rights of a Person to use intangible properties owned by it or a third party,
including in part.

 
1.24.  
“Inventory” means all inventory held by a Seller for resale and all other raw
materials, work in progress, finished products, spares, replacement parts,
wrapping, supply and packaging items related to the Business, whether located on
the premises of the Business, in transit to or from such premises, in storage
facilities or otherwise.

 
 
7

--------------------------------------------------------------------------------

Execution Copy
 
1.25.  
“Israel Closing” shall mean the Closing of the purchase and sale of the MDT
Israel Assets and the assumption of the MDT Israel Assumed Liabilities.

 
1.26.  
“Israel Closing Date” shall mean the date on which the Israel Closing occurs.

 
1.27.  
“Knowledge” means with respect to any fact, circumstance, event or other matter
in question, actual knowledge, or, if the Person should have become aware of
such fact or matter after making due inquiry in the course of performing his or
her duties. Knowledge of a Seller shall be deemed to include the Knowledge of a
Seller’s chairman of the board of directors, chief executive officer, president,
chief financial officer, chief engineer or chief technology officer (and if
there is no chief financial officer, chief engineer or chief technology officer,
then such other person fulfilling such role).

 
1.28.  
“Law” means any applicable law, statute, regulation, treaty, ordinance, rule,
requirement, regulation, order, official directive, announcement or other
binding action or requirement of an Authority, including Environmental Laws.

 
1.29.  
“Liability” means any and all debts, liabilities, obligations, adverse claims
and commitments of whatever nature, whether fixed, absolute or contingent,
matured or unmatured, disputed or undisputed, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several or due or to become due,
vested or unvested, executory, determined, determinable or otherwise and
whenever or however arising (including those arising out of any Contract, breach
of contract, default, or tort, whether based on negligence, strict liability or
otherwise) regardless of whether the same would be required by GAAP to be
reflected as a liability in financial statements or disclosed in the notes
thereto.

 
1.30.  
“Licenses and Permits” means with respect to any Person, all permits, licenses,
authorizations, approvals, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
or asset owned, leased, managed or operated, or to be acquired, by such Person.

 
1.31.  
“Lien” means any lien, pledge (whether fixed or floating), mortgage,
hypothecation, attachment, security interest, lease, charge, conditional sales
contract, option, restriction, encumbrance, reversionary interest, deed, deposit
arrangement, transfer or retention of title agreement, right of first refusal,
voting trust arrangement, preemptive right, claim under bailment or storage
contract, easement, including any restriction on use, voting, transfer, receipt
of income or exercise of any other attribute of ownership or any other adverse
claim or right whatsoever.

 
1.32.  
“Material Adverse Change” or “Material Adverse Effect” or other similar phrases
means any effect, change, event, circumstance or condition which, individually
or in the aggregate, has or could reasonably be expected to have a material
adverse effect on: (a) a Seller’s financial condition, results of operations,
Liabilities, Assets, business, or operations of the Business, or (b)  the
ability of the parties hereto to consummate the transactions contemplated
hereby, or (c) the ability of a Seller to perform its obligations under this
Agreement, or (d) the validity or enforceability of this Agreement or the rights
or remedies of a Purchaser hereunder or contemplated hereby.

 
 
8

--------------------------------------------------------------------------------

Execution Copy
 
1.33.  
“MDT Israel Assets” means the Assets owned or in which MDT Israel has any rights
or interests, other than Excluded Assets.

 
1.34.  
“MDT Israel Assumed Liabilities” means those Liabilities of MDT Israel which
comprise Assumed Liabilities.

 
1.35.  
“MDT USA Assets” means the Assets owned or in which MDT USA has any rights or
interests, other than Excluded Assets.

 
1.36.  
“MDT USA Assumed Liabilities” means those Liabilities of MDT USA which comprise
Assumed Liabilities.

 
1.37.  
“MOD” means the Israeli Ministry of Defense.

 
1.38.  
“New Israeli Shekel” or “NIS” means the lawful currency of the State of Israel.

 
1.39.  
“Order” means any decree, decision, order, judgment, writ, award, injunction,
rule or consent of or by an Authority.

 
1.40.  
“Organizational Documents” means the certificate of incorporation, memorandum of
association, articles of association, by-laws or other governing or charter
documents of any Person.

 
1.41.  
“Person” incudes any individual (including personal representatives, executors
and heirs of a deceased individual), trustee, receiver, liquidator, corporation,
partnership, limited liability company, joint venture, trust, incorporated
organization, other form of business or legal entity which is given, or is
recognized as having, legal personality by the law of any jurisdiction, or any
Authority.

 
1.42.  
“Proceeding” means any action, arbitration, audit, dispute, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before
or otherwise involving, any Authority or mediator.

 
1.43.  
“Purchase Price” means the MDT Israel Consideration and the MDT USA
Consideration (as such terms are defined in Section ‎5).

 
1.44.  
“Purchaser(s)” shall have the meaning ascribed to such term in the preamble
hereto.

 
1.45.  
“Purchaser Documents” means all agreements, instruments and certificates to be
executed, acknowledged or delivered by a Purchaser in connection with this
Agreement.

 
1.46.  
“Real Property Assets” means all real property owned by a Seller or in which a
Seller has any interest (including lease or other right to use), together with
all buildings, fixtures, trade fixtures, plants and other improvements located
thereon or attached thereto and all of a Seller’s rights arising out of
ownership or use thereof (including air, water, oil and mineral rights) and all
subleases, franchises, licenses, permits, easements and rights-of-way which are
appurtenant thereto.

 
 
9

--------------------------------------------------------------------------------

Execution Copy
 
1.47.  
“Restricted Period” means the period commencing on the date of this Agreement
and ending four (4) years following the later of the Israel Closing Date and the
USA Closing Date.

 
1.48.  
“Restrictive Covenants” means the covenants of each of the Sellers set forth in
Section ‎15.1 hereof.

 
1.49.  
“Seller(s)” shall have the meaning ascribed to such term in the preamble hereto.

 
1.50.  
“Seller Disclosure Schedule” means the schedule, of even date herewith,
delivered to the Purchasers and prepared and executed by the Sellers, which is
arranged in sections corresponding to the sections of this Agreement to be
modified and supplemented by such schedule and which clearly indicates whether
the disclosures therein relate to MDT Israel or to MDT USA and distinguishes
between each such Seller.

 
1.51.  
“Seller Documents” means all agreements, instruments and certificates executed,
acknowledged or delivered by a Seller in connection with this Agreement.

 
1.52.  
 “Sold Assets” means the MDT Israel Assets and the MDT USA Assets.

 
1.53.  
“TACOM”                        means the United States Army TACOM Life Cycle
Management Command (LCMC), formerly known as the Tank-automotive and Armaments
Command (TACOM).

 
1.54.  
“Tangible Personal Property” means all items of tangible personal property of
every kind owned or leased by a Seller (wherever located and whether or not
carried on a Seller’s books), together with any express or implied warranty by
the manufacturers or sellers or lessors of any item or component part thereof.

 
1.55.  
“Taxes” means any and all present or future taxes, duties, tariffs, levies,
imposts, deductions, charges or withholdings levied or imposed by, or pursuant
to, any Authority or Law, including all income, value added, franchise,
property, social security, health, land, betterment, capital gains, production,
sales, use, payroll, license, windfall profits, withholding, excise, stamp,
gross receipts and other taxes, and any and all liabilities with respect to the
foregoing, including any indexation, interest, penalties and all other like
charges.

 
1.56.  
 “USA Closing” shall mean the Closing of the purchase and sale of the MDT USA
Assets and the assumption of the MDT USA Assumed Liabilities.

 
1.57.  
“USA Closing Date” shall mean the date on which the USA Closing occurs.

 
1.58.  
“USA Lease Agreement” shall mean the Agreement of Lease to be entered into at
the USA Closing between MDT USA as Lessor and Shladot USA as Lessee, in
substantially the form of Exhibit ‎1.58 hereto, with respect to the Real
Property Assets owned by MDT USA and which are described in paragraphs 1 and 2
of Schedule ‎7.7 (together the “Building”) and pursuant to which the monthly
rent shall equal to MDT USA’s monthly mortgage payments with respect thereto and
with a term of three (3) years from the USA Closing Date with an option in favor
of Shladot USA to terminate said agreement upon five (5) months’ written notice.

 
 
10

--------------------------------------------------------------------------------

Execution Copy
 
2.  
INTERPRETATION

 
2.1.  
The various paragraph and/or section headings in this Agreement are for
reference and convenience only and shall not be considered in the interpretation
hereof for any purpose and in no way alter, modify, amend, limit, or restrict
any contractual obligations of the parties.

 
2.2.  
The recitals, annexes, appendices, exhibits and schedules to this Agreement are
an integral part hereof and are expressly incorporated herein by reference.

 
2.3.  
Unless expressly stated otherwise, capitalized terms appearing in this Agreement
shall be interpreted in accordance with the definition of such terms provided in
this Agreement, whether such definition appears above or below the occurrence of
such capitalized term.

 
2.4.  
Unless the context otherwise requires, references to (or to any specified
provision of) this Agreement or any other document shall be construed as
references to that provision or that document as in force for the time being and
as amended, supplemented, modified or replaced in accordance with the terms
thereof; words importing the plural shall include the singular and vice versa;
“including” and “includes” means including, without limiting the generality of
any description preceding such terms and shall be deemed to be followed by the
phrase “without limitation”; any pronoun shall include the corresponding
masculine, feminine and neuter forms; references to a law or to a specific
section thereof shall be construed as a reference to such law, including any
rules or regulations promulgated thereunder, or section, as the same may have
been, or may from time to time be, amended, succeeded or re-enacted; unless the
context otherwise requires, the words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
Section, Schedule and Exhibit references are references to sections, schedules
and exhibits of this Agreement unless otherwise specified; and if any action is
to be taken or given on or by a particular calendar day, and such calendar day
is not a Business Day, then such action may be deferred until the next Business
Day.

 
2.5.  
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement and no provision of this Agreement shall be interpreted against a
party solely as a result of the fact that such party was responsible for the
drafting of such a provision. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 
3.  
SALE AND PURCHASE OF THE ASSETS

 
3.1.  
Subject to the terms and conditions set forth in this Agreement and in reliance
upon the representations and warranties of the Sellers and the performance of
the Sellers of their obligations set forth in this Agreement and the Seller
Documents, (i) at the Israel Closing, MDT Israel shall sell, transfer, convey,
assign and deliver to Shladot Israel, by appropriate deeds, bills of sale,
assignments and other instruments reasonably satisfactory to Shladot Israel and
its counsel, and Shladot Israel shall purchase from MDT Israel, all of such
Seller’s rights, title and interests, as of the Effective Time, in and to the
MDT Israel Assets and without any further Liability that is not an MDT Israel
Assumed Liability and (ii) at the USA Closing, MDT USA shall sell, transfer,
convey, assign and deliver to Shladot USA, by appropriate deeds, bills of sale,
assignments and other instruments reasonably satisfactory to Shladot USA and its
counsel, and Shladot USA shall purchase from MDT USA, all of such Sellers’
rights, title and interests, as of the Effective Time, in and to the MDT USA
Assets and without any further Liability that is not an MDT USA Assumed
Liability, in each case excepting only any of the Assets sold prior to a Closing
in the ordinary course of business, consistent with past practices and in
compliance with the Sellers’ undertakings in Section ‎9 hereof.

 
 
11

--------------------------------------------------------------------------------

Execution Copy
 
3.2.  
The Assets shall be conveyed free and clear of all Liabilities, obligations and
Liens, excepting only the Assumed Liabilities and obligations which are
expressly to be assumed by a Purchaser hereunder, if any.

 
4.  
THE ASSUMED LIABILITIES

 
4.1.  
Subject to the terms and conditions set forth in this Agreement and in reliance
upon the representations and warranties of the Sellers and the performance of
the Sellers of their obligations set forth in this Agreement and the Seller
Documents, (i) at the Israel Closing, Shladot Israel shall assume and accept
from MDT Israel the MDT Israel Assumed Liabilities and (ii) at the USA Closing,
Shladot USA shall assume and accept from MDT USA the MDT USA Assumed
Liabilities.

 
4.2.  
No Purchaser shall assume, perform, discharge or pay any obligations and
Liabilities relating to any Seller’s Liabilities whether existing at the
Effective Time or arising thereafter unless such are expressly included in the
Assumed Liabilities.

 
5.  
PURCHASE PRICE

 
5.1.  
Subject to the terms and conditions set forth herein, in consideration for the
sale, assignment, conveyance, transfer and delivery of the: (i) MDT Israel
Assets by MDT Israel to Shladot Israel hereunder, at the Israel Closing, Shladot
Israel shall pay to MDT Israel the amount of US$20,000 (twenty thousand US
dollars) (the “MDT Israel Consideration”) and (ii) MDT USA Assets by MDT USA to
Shladot USA hereunder, at the USA Closing, Shladot USA shall  pay to MDT USA the
amount of US$30,000 (thirty thousand US dollars) (the “MDT USA Consideration”).

 
5.2.  
It is hereby acknowledged that under that certain Supplement to the Letter of
Intent between Shladot Israel, Arotech and the Sellers dated on or about April
29, 2012 (the “Supplement to the LOI”), $50,000 (fifty thousand US dollars) was
advanced and heretofore paid. Accordingly and as contemplated by the Supplement
to the LOI, the amount to actually be paid by the Purchasers on account of the
Purchase Price at the Closing shall be zero (0).

 
 
12

--------------------------------------------------------------------------------

Execution Copy
 
5.3.  
Allocation of Purchase Price. The allocation of the Purchase Price is as set
forth on Schedule ‎5.3.

 
6.  
CLOSING

 
6.1.  
Subject to the provisions of Section ‎16.1 hereof as to termination of this
Agreement, the Israel Closing shall take place at the offices of Gornitzky &
Co., Advocates and Notaries, 45 Rothschild Boulevard, Tel Aviv, Israel, at 10:30
local time on the first (1st) Business Day after all of the conditions set forth
in Sections ‎10 and ‎11 have been satisfied or waived or at such other time and
place as the Purchasers and the Sellers mutually agree in writing.

 
6.2.  
Subject to the provisions of Section ‎16.1 hereof as to termination of this
Agreement, the USA Closing shall take place at the offices of Gornitzky & Co.,
Advocates and Notaries, 45 Rothschild Boulevard, Tel Aviv, Israel, at 10:30
local time on the third (3rd) Business Day after all of the conditions set forth
in Sections ‎12 and ‎13 have been satisfied or waived or at such other time and
place as the Purchasers and the Sellers mutually agree in writing.

 
6.3.  
Simultaneous Closing.

 
6.4.  
All transactions occurring at a Closing shall be deemed to take place
simultaneously and no transaction shall be deemed to have been completed and no
document or certificate shall be deemed to have been delivered until all
transactions are completed and all documents delivered unless waived in
accordance with the provisions of this Agreement.

 
7.  
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 
As a material inducement to the Purchasers to enter into this Agreement and to
consummate the transactions contemplated hereby, each of the Sellers hereby,
jointly and severally, represents and warrants to, and for the benefit of, each
of the Purchasers and acknowledges that the they are entering into this
Agreement in reliance thereon, that (x) all of the statements contained in this
Section ‎7 are true and correct as of the date hereof, and (y) that all such
representations and warranties will be true and correct in all material respects
as of the relevant Closing Date as if made on the relevant Closing Date, in each
case, subject to the exceptions to such representations and warranties set forth
in the Seller Disclosure Schedule.
 
7.1.  
Organization and Good Standing. Each Seller is a corporation duly organized and
validly existing under the Laws of its jurisdiction of incorporation and, where
such concept is applicable, is in good standing under the Laws of such
jurisdiction. Each Seller has the requisite corporate power and authority to
own, lease and operate its assets and properties, including the Assets, and to
carry on the Business as it is now being conducted and is duly qualified or
licensed to do business as a foreign corporation. Each Seller is in good
standing in every jurisdiction in which the nature of its business or the
location of its properties requires such qualification or licensing, except for
such failures as would not, individually or in the aggregate, have a Material
Adverse Effect. The issued and outstanding share capital of each Seller is
wholly-owned by Arotech or by a wholly-owned subsidiary of Arotech. Other than
Concord Safety Solutions Private Limited, a corporation organized under the laws
of India (the “Indian Sub”), which corporation is partly-owned by MDT USA, and
except as otherwise set forth on Section 7.1 of the Seller Disclosure Schedule,
neither Seller has any subsidiaries, nor does it own, control or participate in,
directly or indirectly, any interest in any Person, including a contractual
joint venture. To the Knowledge of the Sellers, the Indian Sub has not had any
operations during the twelve (12) month period prior to the date hereof and
through the Closing Date and it does not have any Tangible Personal Property or
Intangible Personal Property, including accounts receivables or any Inventory.

 
 
13

--------------------------------------------------------------------------------

Execution Copy
 
7.2.  
Authority to Execute and Perform Agreements. Each Seller has the capacity and
authority to execute and deliver this Agreement and the Seller Documents, to
perform and to consummate the transactions contemplated hereunder and thereunder
and to perform fully its obligations hereunder and thereunder and to consummate
the transactions contemplated herein and therein. The execution and delivery of
this Agreement and the Seller Documents, and the performance of each Seller’s
obligations hereunder and thereunder, have been duly authorized and approved by
its board of directors, and any other necessary corporate action on its part,
including the approval of the sole shareholder of MDT USA. This Agreement and
the Seller Documents constitute, or will constitute when executed, acknowledged
or delivered, the valid and legally binding obligations of such Seller
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity or public policy.

 
7.3.  
No Conflict. Except as set forth in Section 7.3 of the Seller Disclosure
Schedule, neither the execution or delivery by a Seller of this Agreement or any
of the Seller Documents, nor the consummation of the transactions contemplated
herein or therein (a) will contravene, conflict with, constitute a default under
or result in a violation of: (i) any provision of the Organizational Documents
of a Seller; (ii) any material Contract (as defined in Section ‎7.12.7) of a
Seller or permit the termination or acceleration of, or cause the loss of, any
rights or options under any material Contract (as defined in Section ‎7.12.7) of
a Seller; (iii) any Law or Order to which a Seller or any Asset is subject; or
(iv) the terms or requirements of any License or Permit of a Seller or (b) (x)
will require any notice to any party to any Contract to which a Seller is a
party; or (y) result in the creation or imposition of any Lien upon any Asset;
or (c) with the passage of time, the giving of notice, or the taking of any
action by a third person, or any combination thereof, have any of the effects
set forth in clauses (a) or (b) of this Section.

 
7.4.  
Regulatory Approvals and Other Consents. Except as set forth in Section ‎7.4 of
the Seller Disclosure Schedule, no consent, approval, authorization, notice,
filing, exemption or other requirement, whether prescribed by the Organizational
Documents of a Seller, a Law or Order or whether required pursuant to the terms
of any Contract or License or Permit, must be obtained from or made with any
Person or Authority or which must otherwise be satisfied or made by a Seller for
(i) the due execution, delivery, and performance by a Seller of this Agreement
or any of the Seller Documents and (ii) the consummation of the transactions
contemplated hereby or thereby, except such as have been obtained or made and
are in full force and effect. Section ‎7.4 of the Seller Disclosure Schedule
sets forth a complete and accurate description of each such consent, approval,
authorization, notice, filing, exemption or other requirement, and indicates
which of such consents and approvals, etc. is required in respect of the Israel
Closing and which is required in respect of the USA Closing.

 
 
14

--------------------------------------------------------------------------------

Execution Copy
 
7.5.  
Names. Other than the Sellers, none of Arotech or its Affiliates owns, controls
or participates in, directly or indirectly, any interest in any legal entity or
contractual joint venture which has in its name the words “MDT” and/or “Armor”
and/or “Armour” and/or any variation and derivative thereof or a name which
might be confusingly similar to, or confused with, such names. Other than under
the brand name “Armour of America”, the Sellers have not conducted business
under or otherwise used, for any purpose or in any jurisdiction, any other
fictitious names, assumed names, trade names or other names.

 
7.6.  
Assets. Section ‎7.6 of the Seller Disclosure Schedule sets forth a true and
complete list of all of the Assets including: (i) a true and accurate
identification of each registered and unregistered fictitious business name,
trademark, service mark, trade name, domain name, logo and slogan, and each
registration and application for any of the foregoing; and (ii) a true and
complete schedule of each statutory, common law and registered copyright, and
each registration and application therefor; and (iii) indicates which assets,
including Intangible Personal Property, a Seller does not own or has otherwise
been granted a right to use or leases whether from third parties or Arotech.
True and correct copies of all of the Acquired Contracts have been delivered to
the Purchasers and since the date of their delivery they have not been amended
or modified, nor have any rights thereunder been waived by a Seller or the
counterparty thereto, and the Acquired Contracts are in full force and effect.
Except as indicated in Section ‎7.6 of the Seller Disclosure Schedule:

 
7.6.1.  
the relevant Seller is the direct owner of all right, title and interest in and
to each Asset, free and clear of all Liens;

 
7.6.2.  
all patents, copyrights and other state and federal registrations and all
applications therefor comprising Assets are valid and in full force and effect;

 
7.6.3.  
there are no pending claims, actions, judicial or other adversary Proceedings,
and there are no disputes or disagreements involving a Seller concerning any
Asset, including any Intangible Personal Property whether owned by a Seller or
by a third party, and, to the Knowledge of each Seller, no such action,
Proceeding, dispute or disagreement is threatened, nor is there any valid basis
for any such claim, allegation or threat. Neither Seller has agreed to indemnify
any Person for or against any interference, infringement, misappropriation or
other conflict with respect to any Asset;

 
7.6.4.  
each Seller has the right and authority, and the Purchasers will have such right
and authority following the Closing, to use the Sold Assets in perpetuity
(however, with regards to intellectual property, as such perpetuity may be
limited by law). The use of the Assets and the sale and licensing of the
products and services sold by the Sellers have not, do not and cannot reasonably
be expected to, conflict with, infringe upon, or violate any patent or other
proprietary right of any other Person, or give rise to any obligations to any
Person as a result of co-authorship, co-inventorship or an express or implied
contract for any use or transfer and to the Knowledge of each Seller, neither
Seller has infringed nor is infringing any proprietary right belonging to any
other Person;

 
 
15

--------------------------------------------------------------------------------

Execution Copy
 
7.6.5.  
except as set forth in Section 7.6.5 to the Seller Disclosure Schedule, neither
Seller is under any obligation to pay any royalty or other compensation to any
third party or to obtain any approval or consent for the use of any rights in
any of the Assets;

 
7.6.6.  
with respect to each trade secret comprising a part of the Assets, such trade
secret is valid and protectable, and such trade secret’s documentation is
current, accurate, and sufficient in detail and content to identify and explain
it; each Seller has taken all reasonable security measures to protect the
secrecy, confidentiality and value of its trade secrets;

 
7.6.7.  
each of the Sellers’ current and former employees, officers and agents, and each
independent contractor that has had access to any of the Assets has entered into
a written agreement with such Seller or with respect to low-level employees, has
been subject to written corporate policies (i) providing that all of the Assets
of such Seller are confidential and proprietary to such Seller, and (ii)
obligating the disclosure and transfer to such Seller, in consideration for no
more than normal salary or consultant or contractor fees, as the case may be, of
all inventions, developments and work product which during the period of his,
her or its employment, consultancy or contract with such Seller, such employee,
officer, agent or independent contractor made or makes that related or relate to
any subject matter with which such employee’s, officer’s, agent’s or independent
contractor’s work for such Seller was concerned. Each of the Sellers’ current
and former senior employees has entered into a written agreement with such
Seller containing provisions restricting them from engaging directly or
indirectly in any activity which competes with the business of the Seller for a
period after the termination of their employment with the Seller which is
customary in the industry in which the Seller operates.

 
7.7.  
Real Property. Schedule ‎7.7 sets forth a description of all Real Property
Assets. No Seller leases or sub-leases (as lessor or sub-lessor) any portion of
any Real Property Asset.

 
7.8.  
Title to Assets. Each Seller has good and marketable title to each of the Assets
owned by it and the valid and enforceable right to receive and/or use each of
the Assets in which it has any other interest, free and clear of all Liens. The
delivery to the Purchasers of the instruments of transfer of ownership
contemplated by this Agreement will, at the relevant Closing, vest good and
marketable title to, or the valid and enforceable right to receive and/or use,
each Sold Asset, in the relevant Purchaser, free and clear of all Liens.

 
 
16

--------------------------------------------------------------------------------

Execution Copy
 
7.9.  
 Compliance with Law; Governmental Matters.

 
7.9.1.  
Each Seller has, in all material respects, complied with, and is now in all
material respects in compliance with, all Laws and Orders applicable to such
Seller, the Assets or the operation of the Business, including with respect to
the development, manufacture, labeling, testing and inspection of any of its
products that relate to the Assets, and no material capital expenditures will be
required in order to ensure continued compliance therewith.

 
7.9.2.  
Except for the Licenses and Permits already held by a Seller, no other License
or Permit is material to or necessary for the use of the Assets in the conduct
of the Business as previously conducted during the prior twelve-month period or
as presently conducted. Each License and Permit relating to the Assets or the
Business is in full force and effect. Each Seller is and has at all times in the
past been in full compliance with each such License and Permit and no violations
are or have in the last five (5) years been recorded by any Authority in respect
thereof. No Proceeding is pending or, to the Knowledge of the Sellers,
threatened, to revoke, amend or limit any License or Permit relating to the
Assets or the Business. Section ‎7.9.2 of the Seller Disclosure Schedule lists
each License and Permit, together with its date of expiration and a brief
description of its material terms. Each License and Permit that is a Sold Asset
is transferable to the relevant Purchaser and shall be duly transferred to such
Purchaser at the relevant Closing and true and correct copies thereof have been
delivered to the Purchasers and since the date of their delivery they have not
been amended or modified and they are in full force and effect. Section ‎7.9.2
of the Seller Disclosure Schedule lists each License and Permit that is an
Excluded Asset, and the Purchasers acknowledge that the Sellers have made use of
these Excluded Assets in their conduct of the Business.

 
7.9.3.  
All of the regulatory filings and governmental registrations made by or issued
to a Seller that relate to the Assets (the “Regulatory Filings”) are current and
in full force and effect. Section ‎7.9.3 of the Seller Disclosure Schedule
contains a correct list of all of the Regulatory Filings.

 
7.9.4.  
Without derogating from the generality of the foregoing, neither of the Sellers,
and to each of the Seller’s Knowledge, none of their officers, directors
employees or agents (or shareholders, distributors, representatives or other
Persons acting on the express, implied or apparent authority of the Sellers) has
paid, given or received or has offered or promised to pay, give or receive, any
bribe or other unlawful payment of money or other thing of value in violation of
Law, any unlawful discount, or any other unlawful inducement, to or from any
Person or Authority in the United States, Israel or elsewhere in connection with
or in furtherance of their business (including any offer, payment or promise to
pay money or other thing of value (a) to any foreign official, political party
(or official thereof) or candidate for political office for the purposes of
influencing any act, decision or omission in order to assist a Seller or its
Affiliates in obtaining business for or with, or directing business to, any
Person, or (b) to any Person, while knowing that all or a portion of such money
or other thing of value will be offered, given or promised to any such official
or party for such purposes). No Seller has otherwise taken any action that would
cause such Seller to be in violation of the U.S. Foreign Corrupt Practices Act
of 1977, as amended, or any applicable Law of similar purpose in any other
jurisdiction.

 
 
17

--------------------------------------------------------------------------------

Execution Copy
 
7.10.  
Litigation. Section ‎7.10 of the Seller Disclosure Schedule sets forth an
accurate and complete description of every pending (including if appealable) or,
to the Knowledge of the Sellers, threatened, adverse claim, dispute,
governmental investigation, suit, action (including, nonjudicial real or
personal property foreclosure actions), arbitration, legal, administrative or
other Proceeding of any nature, domestic or foreign, criminal or civil, at law
or in equity, by or against or otherwise affecting a Seller, the Business or the
Assets. There are no unsatisfied judgments or outstanding Orders against or
affecting a Seller or against any of the Assets. The Seller has delivered to the
Purchaser copies of all relevant court papers and other documents relating to
the matters referred to in Section ‎7.10 of the Seller Disclosure Schedule.
Except as expressly disclosed in Section ‎7.10 of the Seller Disclosure
Schedule:

 
7.10.1.  
no such matter or matters, if decided adversely to the relevant Seller, could
have a Material Adverse Effect or adversely affect the value or utility of the
Assets;

 
7.10.2.  
no Seller is in default with respect to any Order by which it is bound or to
which its property is subject and there exists no Order enjoining or requiring a
Seller to take any action of any kind with respect to the Business or the
Assets;

 
7.10.3.  
no Seller and to the Knowledge of the Sellers, no officer, director or employee
of a Seller, has been permanently or temporarily enjoined by any Order from
engaging in or continuing any conduct or practice in connection with the
Business or the Assets; and

 
7.10.4.  
to the Knowledge of the Sellers, no basis exists for any claim, investigation,
suit or Proceeding which, if decided adversely to a Seller, could reasonably be
expected to have a Material Adverse Effect.

 
7.11.  
Necessary Properties. Except as set forth in Section ‎7.11 of the Seller
Disclosure Schedule, the Sold Assets include all assets, rights, properties,
Licenses and Permits, Contracts and other benefits that are necessary for the
operation of the Business as presently conducted, and there are no other assets,
properties or rights owned, used, held, or licensed by a Seller which are
necessary for the operation of the Business as presently conducted. All of the
Tangible Personal Properties, including the Equipment, are in good operating
condition and repair (reasonable wear and tear excepted).

 
 
18

--------------------------------------------------------------------------------

Execution Copy
 
7.12.  
Contracts. Section ‎7.12 of the Seller Disclosure Schedule sets forth a true and
correct list of each Contract in effect. Neither Seller is a party to any
Contract which may be considered a “factoring” Contract. Except as disclosed in
Section ‎7.12 of the Seller Disclosure Schedule, as of the date hereof:

 
7.12.1.  
each material Contract is the valid and binding obligation of the other
contracting party, enforceable in accordance with its terms against the other
contracting party (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and general principles of equity or public policy)
and is in full force and effect; and all rights of the Seller thereunder are
owned free and clear of any Lien;

 
7.12.2.  
no other contracting party to any material Contract is now in material breach
thereof or has breached the same in any material respect within the twelve-month
period prior to the date hereof and the Closing; neither Seller has Knowledge of
any anticipated material breach thereof by any such party; there are not now,
nor have there been in the twelve-month period prior to the date hereof and the
Closing, any disagreements or disputes between a Seller and any other party to
any Contract relating to the validity or interpretation of such material
Contract or to the performance by any party thereunder; and no event has
occurred which with notice and/or lapse of time would constitute a material
breach or default or permit termination, modification or acceleration
thereunder;

 
7.12.3.  
each Seller has fulfilled all material obligations required pursuant to each
material Contract to have been performed by it;

 
7.12.4.  
neither Seller has received any written notice that any party to any material
Contract intends to cancel or terminate any such material Contract or to
exercise or not to exercise any option thereunder;

 
7.12.5.  
each Seller has the right to terminate each material Contract on no more than
ninety (90) days prior written notice, without penalty or premium and after the
relevant Closing, the relevant Purchaser will have the same rights in respect of
each Acquired Contract; and

 
7.12.6.  
no Seller is a party to, or bound by, any Contract or any provision of its
Organizational Documents which (i) restricts the conduct of the Business by it,
or after the Closing, by a Purchaser, anywhere in the world or (ii) contains any
unusual or burdensome provisions which could reasonably be expected to have a
Material Adverse Effect or significantly impair or adversely affect the value or
utility of the Assets.

 
7.12.7.  
For the purposes of Sections ‎7.12.1-‎7.12.6, a “material Contract” shall mean
any Contract that has a value of $10,000 (ten thousand dollars) or more in
respect of any 12 (twelve) month period or which is material to a Seller or the
Business or which is an Acquired Contract.

 
7.13.  
No Undisclosed Liabilities. Except as disclosed in Section ‎7.13 of the Seller
Disclosure Schedule, neither Seller has any Liability, except Liabilities which
individually or in the aggregate: (i) have been reflected in the Financial
Statements or disclosed in the notes thereto and (ii) have arisen since the end
of the period covered by the Financial Statements in the ordinary course of
business consistent with past practices and which do not, in the aggregate have
a value in excess of twenty thousand dollars ($20,000). Except as disclosed in
Section ‎7.13 of the Seller Disclosure Schedule, neither of the Sellers has
provided any guarantees or indemnities to any Person.

 
 
19

--------------------------------------------------------------------------------

Execution Copy
 
7.14.  
Inventory.

 
 
All Inventory of the Sellers was acquired and has been maintained in the
ordinary course of business; is of good and merchantable quality and consists
substantially of a quality, quantity and condition useable, leasable or saleable
in the ordinary course of business. Attached hereto as Schedule ‎7.14 is a list
of all of the Inventory of the Sellers and sets forth the cost thereof to the
relevant Seller as recorded in the books of such Seller.

 
7.15.  
Environmental Matters. The Sellers are in material compliance with and, except
for matters that have been fully resolved without further liability to the
Sellers, have at all times been, in material compliance with all Laws relating
to the environment (“Environmental Laws”) relating to the Assets. No Seller is
liable or, to Sellers’ Knowledge, potentially materially liable for any response
cost or natural resource damages at or with respect to any site that is part of
the Assets. No Person has ever commenced or, to Sellers’ Knowledge, threatened
to commence any contribution action or other Proceeding against a Seller in
connection with any actual, alleged, possible or potential Liability pursuant to
Environmental Laws.

 
7.16.  
Insurance.

 
7.16.1.  
Each Seller’s existing insurance policies and the policies issued in previous
periods provide sufficient coverage against such risks, casualties and
contingencies and of such types and amounts as are reasonable and customary for
the size and scope of such Seller’s business as currently conducted and as
proposed to be conducted, including but not limited to any act or omission of
such Seller up until the Closing. Each Seller’s existing insurance policies
shall remain in effect through the Closing and for 14 days thereafter.

 
7.16.2.  
Each Seller has complied with all conditions of such policies and has not done
or suffered anything to be done which has rendered or could be reasonably
expected to render any polices of insurance taken out by it void or voidable or
which could be reasonably expected to result in a material increase in premiums.

 
7.16.3.  
There is no claim outstanding under any of such policies, nor are there, to the
Knowledge of the Sellers, any currently existing circumstances likely to give
rise to such claim.

 
7.17.  
Customer Warranties. There are no pending, or, to the Knowledge of the Sellers,
threatened, claims under or pursuant to any warranty, whether expressed or
implied, on products or services sold or supplied in connection with the
Business in excess of claims in the ordinary course of the Business for which
provision has been made in the Financial Statements.

 
 
20

--------------------------------------------------------------------------------

Execution Copy
 
7.18.  
Employees.

 
7.18.1.  
Each Seller is in compliance in all material respects with all relevant
employment Laws, regulations and collective agreements, and there are no arrears
in the payment of wages, social security taxes, withholding taxes etc.

 
7.18.2.  
Section ‎7.18.2 of the Seller Disclosure Schedule sets forth a true, correct and
complete list of each Seller’s employees and of all remuneration payable and
other compensation and benefits provided or which a Seller is bound to provide
(whether at present or in the future) to each such employee, and includes, the
date of the start of employment, number of vacation days entitled to, number of
accumulated vacation days, particulars of all profit sharing, equity
compensation, incentive and bonus arrangements. Except as set forth in
Section ‎7.18.2 of the Seller Disclosure Schedule, no changes have been made to
the terms of employment of any of a Seller’s employees since January 1, 2012.

 
7.18.3.  
All of the Sellers’ liabilities to existing or former employees (or
beneficiaries thereof), in respect of the period prior to the date hereof and
through the Closing, including, liabilities in respect of any payments, rights
or benefits arising out of or related to employment relations, including salary,
payments equivalent to salary, bonuses, leave pay and redemption thereof, sick
pay, recuperation pay, advance notice pay, severance pay, compensation for
holding back salary and/or severance pay and any other kind of compensation
regarding employment relations and/or termination thereof, providence, pension,
fringe benefits and social benefits, are fully paid and/or are fully funded and
deposited in funds that will be transferred to such employees at the Closing.
All of the Sellers’ liabilities to existing or former consultants (or
beneficiaries thereof), all in respect of the period prior to the date hereof
and through the Closing, are fully paid up.

 
7.19.  
Financial Statements.

 
7.19.1.  
True, accurate and complete copies of each Seller’s unaudited financial
statements for the period ended December 31, 2011 and unaudited financial
statements for the three month period ended March 31, 2012 (the “Financial
Statements”) have been provided to the Purchasers prior to date hereof and are
attached as Schedule ‎7.19.1 hereto. The Financial Statements include
consolidated balance sheets of each Seller and statements of operations and cash
flows for the period then ended.

 
7.19.2.  
The Financial Statements have been prepared in accordance with GAAP, applied in
a consistent manner as in previous periods (other than as may be otherwise
indicated in the notes to the Financial Statements), and accurately present the
financial position of each Seller at such dates and the results of its
operations for the period then ended. The Financial Statements are true and
correct in all material respects, were not affected by any extraordinary,
exceptional or nonrecurring item and comply with the requirements of all
applicable Laws. Without derogating from the generality of the foregoing, at
such dates the Sellers did not have any material Liabilities, contingent or
otherwise, and did not provide guarantees or indemnities to any Person, except
as and to the extent reflected in the Financial Statements. There has been no
significant change in a Seller’s accounting policies during or following the
periods covered by the Financial Statements except as described in the notes to
the Financial Statements.

 
 
21

--------------------------------------------------------------------------------

Execution Copy
 
7.20.  
Taxes.

 
7.20.1.  
Each Seller has accurately prepared and timely filed (including lawful
extensions) all Tax returns, reports, elections, and information statements
(“Returns”) required to be filed by it, which Returns are true, correct and
complete in all material respects, and has paid all Taxes, whether or not
disputed, required to be paid as shown on such Returns. No deficiency assessment
or proposed adjustment for any Tax is pending or has been threatened and the
Sellers have no Knowledge of any proposed liability for any Tax to be imposed.

 
7.20.2.  
Each Seller has withheld all Taxes, has deposited such amounts, and made all
such payments (including on account of amounts withheld) to all Tax Authorities,
as required pursuant to Law (whether disputed or not), including, in respect of
wages, salaries and other payments to employees, officers and directors, in
respect of advances or prepayments on account of undeducted and/or
non-deductible expenses, and regarding Taxes required to be withheld from any
Person.

 
7.20.3.  
The Tax affairs of each Seller have never been subject to any investigation or
enquiry by any Tax Authority (other than routine questions or normal field tax
audits), and no Tax Authority has indicated that it intends to investigate a
Seller. There are no circumstances which are reasonably likely to, whether by
lapse of time or the issue of any notice of assessment or otherwise, give rise
to any dispute with any relevant Tax Authority in relation to a Seller’s
liability or accountability for any Taxes in an aggregate amount not exceeding
$5,000 (five thousand dollars).

 
7.20.4.  
All Taxes due and payable by each Seller have been fully and timely paid.

 
7.20.5.  
Each Seller is in compliance with all material transfer pricing requirements in
all jurisdictions in which it does business.

 
7.21.  
Suppliers and Customers.

 
7.21.1.  
Section ‎7.21.1 of the Seller Disclosure Schedule sets forth each Seller’s ten
(10) largest customers and the amount of sales made to each of such customers
with respect to the Business for the twelve-month period ended December 31, 2011
and for the three-month period ended March 31, 2012.

 
 
22

--------------------------------------------------------------------------------

Execution Copy
 
7.21.2.  
Section ‎7.21.2 of the Seller Disclosure Schedule sets forth each Seller’s ten
(10) largest suppliers and the amount purchased by such Seller from each of such
suppliers for the twelve-month period ended December 31, 2011 and for the
three-month period ended March 31, 2012.

 
7.21.3.  
Section ‎7.21.3 of the Seller Disclosure Schedule accurately sets forth, with
respect to each independent contractor, including sub-contractors, of the
Sellers who has performed services for a Seller in excess of $15,000 (fifteen
thousand dollars) since June 30, 2011: (i) the name of such independent
contractor and the date as of which such independent contractor was originally
hired by the relevant Seller; (ii) a description of such independent
contractor’s duties and responsibilities; (iii) the aggregate dollar amount of
the compensation (including all payments or benefits of any type) received by
such independent contractor from the relevant Seller; and (iv) the terms of
compensation of such independent contractor.

 
7.22.  
Products Liability. Except as otherwise disclosed in Section ‎7.22 of the Seller
Disclosure Schedule, since January 1, 2005, there have not been any material
defects in, failures to warn, or breaches of warranties or representations with
respect to, any product manufactured, shipped, sold or delivered by a Seller and
all such products were merchantable, free from material defects in design,
specifications, processing, manufacture, material or workmanship and in
conformity with all express and implied warranties.

 
7.23.  
Grants. Except as otherwise disclosed in Section ‎7.23 of the Seller Disclosure
Schedule, no Seller has received any grant, incentive or subsidy or other
similar benefit from any Authority, including the Office of the Chief Scientist
of the Israeli Ministry of Industry, Trade and Labor and the Investment Center
of the Israeli Ministry of Industry, Trade and Labor.

 
7.24.  
 Insolvency Proceedings. No Insolvency Proceeding has been commenced or
instituted by or against any of the Sellers. “Insolvency Proceeding” means any
Proceeding commenced by or against any of the Sellers under any bankruptcy,
insolvency, reorganization or relief of debtors law or provisions of law;
assignments for the benefit of creditors, formal or informal moratoria,
compositions, or extensions generally with creditors; the seeking of
liquidation, winding-up, reorganization, dissolution, bankruptcy, insolvency,
administration, arrangement, freeze order (“Hakpa’at Halichim”), adjustments,
appointment of a liquidator, administrator, examiner, receiver, custodian,
trustee or similar official, protection from creditors or relief of debtors; and
any equivalent or analogous process by or against any of the Sellers or for any
substantial part of its assets.

 
7.25.  
Ordinary Course; No Material Adverse Effect. Since December 31, 2011, each
Seller has conducted its business only in the ordinary course consistent with
its past practices, has not undertaken, incurred or agreed or committed to make
or incur, any material obligations, including the acceptance of orders for
products or services, or Liabilities, including:

 
7.25.1.  
created, or allowed to subsist, any Liens;

 
 
23

--------------------------------------------------------------------------------

Execution Copy
 
7.25.2.  
failed to pay or discharge when due any Liabilities;

 
7.25.3.  
sold, encumbered, assigned or transferred any assets or properties, except for
the sale of Inventory or other assets in the ordinary course of business;

 
7.25.4.  
materially modified, amended or terminated any material lease, license or
Contract affecting the use, possession or operation of any of the Assets;

 
7.25.5.  
except as set forth in Section 7.25.5 of the Seller Disclosure Schedule,
incurred any indebtedness for borrowed money or guaranteed any such indebtedness
of another Person;

 
7.25.6.  
made or declared any distributions or declared or paid any dividends to its
shareholders and/or Affiliates, or redeemed, purchased or otherwise acquired or
agreed to redeem, purchase or acquire any of its share capital or securities;

 
7.25.7.  
suffered any loss, damage or destruction to, or any interruption in the use of,
any of the Assets (whether or not covered by insurance);

 
7.25.8.  
canceled, modified or waived any debts or claims held by it or waived any rights
(which debts or rights are in excess of $5,000 (five thousand dollars) in the
aggregate), whether or not in the ordinary course of business;

 
7.25.9.  
made any changes in the rate of compensation payable or paid, or agreed or
orally promised to pay, conditionally or otherwise, any extra compensation
(including fringe benefits), or severance or vacation or relaxation pay, to any
director, officer, employee, consultant or agent and has not changed, altered or
entered into any employment agreement or consulting agreement;

 
7.25.10.  
written up or written down any of the Assets, which write-ups or write-downs are
in excess of $5,000 (five thousand dollars in the aggregate); or

 
7.25.11.  
made commitments or agreements for capital expenditures or capital additions or
betterments.

 
Since the date of this Agreement, neither of the Sellers took any of the actions
and no event occurred which constitutes a breach of Section ‎9.3. Since December
31, 2011, there has not been any Material Adverse Effect.
 
7.26.  
No other businesses. Neither Seller is engaged in any business other than the
Business. Arotech is not engaged in the Restricted Business Activities other
than through its holdings in the Sellers.

 
7.27.  
Volume of Activity in Israel. For the purposes of Section 17(a)(2) of the
Israeli Restrictive Trade Practices Law 5748-1988 and the regulations
promulgated thereunder (the “RTP Law”), Schedule ‎7.27 sets forth each Seller’s
aggregate “sales turnover” (as such term is used in the RTP Law) in Israel for
the year ended December 31, 2011. Neither Seller is a “monopoly” (as such term
is used in the RTP Law), whether declared or undeclared.

 
 
24

--------------------------------------------------------------------------------

Execution Copy
 
7.28.  
Certain Transactions. All purchases and sales or other transactions which relate
to the Business, if any, between a Seller and any officer, director, shareholder
or key employee or Affiliate thereof have received all requisite corporate
approvals and have been made on the basis of prevailing market rates and terms
such that from the perspective of such Seller, all such transactions have been
made on terms no less favorable than those which would have been available from
unrelated third parties.

 
7.29.  
No Broker. No broker, finder, agent or similar intermediary has acted for or on
behalf of a Seller in connection with this Agreement or the transactions
contemplated hereby, and no broker, finder, agent or similar intermediary is
entitled to any broker’s, finder’s or similar fee or other commission in
connection therewith based on any agreement, arrangement or understanding with a
Seller.

 
7.30.  
Full Disclosure. All documents, written statements and other papers delivered to
a Purchaser by or on behalf of a Seller in connection with this Agreement and
the transactions contemplated herein, including the Seller Documents, are
accurate, complete and authentic in all material respects. Furthermore, the
information furnished to a Purchaser by or on behalf of a Seller in connection
with this Agreement and the transactions contemplated herein does not contain
any untrue statement of a material fact and does not omit to state any material
fact necessary to make the statements made, in the context in which they are
made, not false or misleading. There is no document, fact or information,
individually or in the aggregate, relating to the Business, prospects, condition
(financial or otherwise), affairs, operations, Assets or other properties of a
Seller that has not been delivered or disclosed to a Purchaser in writing by a
Seller and which is reasonably necessary to enable each Purchaser to make its
decision to enter into this Agreement or to consummate the transactions
contemplated hereby. As of the date of this Agreement and the Israel Closing,
the Sellers have no reason to believe that TACOM would not award Shladot USA the
David Project Order in 2012.

 
8.  
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 
Each Purchaser represents and warrants to the Sellers as of the Closing Date as
follows:
 
8.1.  
Due Incorporation. Each Purchaser is duly organized and validly existing under
the Laws of the jurisdiction of its establishment and, where such concept is
applicable, is in good standing under the Laws of such jurisdiction and has the
requisite corporate power and authority to own, lease and operate its assets and
properties.

 
8.2.  
Authority to Execute and Perform Agreements. Each Purchaser has the capacity and
authority to execute and deliver this Agreement and the Purchaser Documents to
which it is a party, to perform and to consummate the transactions contemplated
hereunder and thereunder and to perform fully its obligations hereunder and
thereunder and to consummate the transactions contemplated herein and therein.

 
 
25

--------------------------------------------------------------------------------

Execution Copy
 
8.3.  
Regulatory Approvals and Other Consents. Other than consents required under the
U.S. International Traffic in Arms Regulations (ITAR) with respect to receiving
certain of the MDT USA Assets, no consent, approval, authorization, notice,
filing, exemption or other requirement, whether prescribed by the Organizational
Documents of a Purchaser, a Law or Order to which a Purchaser is subject, must
be obtained by a Purchaser from any Person or Authority or which must otherwise
be satisfied by a Purchaser for (i) the due execution, delivery and performance
by such Purchaser of this Agreement or any of the Purchaser Documents at the
Closing and (ii) the consummation of the transactions contemplated hereby or
thereby, except such as have been obtained or made and are in full force and
effect.

 
8.4.  
No Broker.  No broker, finder, agent or similar intermediary has acted for or on
behalf of a Purchaser in connection with this Agreement or the transactions
contemplated hereby, and no broker, finder, agent or similar intermediary is
entitled to any broker’s, finder’s similar fee or other commission in connection
therewith based on any agreement, arrangement or understanding with a Purchaser.

 
9.  
COVENANTS AND AGREEMENTS BETWEEN THE SELLERS AND THE PURCHASERS EFFECTIVE PRIOR
TO THE CLOSING

 
The parties agree as follows:
 
9.1.  
Business Examinations and Physical Investigations of Assets by Purchaser. Prior
to the Closing (or the termination of this Agreement pursuant to Section ‎16),
each Purchaser shall be entitled, through its employees and representatives, to
make such investigations and examinations of the Business and the Assets during
regular business hours and upon reasonable advance notice as it may reasonably
request. In order that each Purchaser may have the full opportunity to do so,
each Seller shall furnish each Purchaser and its representatives during such
period with all information concerning the Business and the Assets as a
Purchaser or such representatives may reasonably request and cause each Seller’s
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully with a Purchaser and its representatives. Any such investigations and
examinations shall be conducted at reasonable times and under reasonable
circumstances. No investigation by a Purchaser shall, or the Purchasers
consummating any of the transactions contemplated by this Agreement, however,
diminish or obviate in any way, or affect each Purchaser’s right to rely upon,
any of the representations, warranties, covenants or agreements of the Sellers
contained in this Agreement or in any Seller Document.

 
9.2.  
Access to Employees. From the date hereof until the Closing (or the termination
of this Agreement pursuant to Section ‎16)), each Seller shall permit each
Purchaser to approach and negotiate with any or all employees of the Sellers
listed on Schedules ‎10.7 and ‎12.7 (or such other employees that may replace
them) in an effort to persuade them to continue in the employ of the Sellers
pending the Closing and thereafter to become employees of the Purchasers. The
Sellers shall provide such assistance to the Purchasers in the solicitation and
hiring of such employees as the Purchasers shall reasonably request.

 
 
26

--------------------------------------------------------------------------------

Execution Copy
 
9.3.  
Conduct of Business. Subject to non-material changes required or desirable as a
result of the execution of this Agreement and preparations for Closing, from the
date hereof through the Closing (or the termination of this Agreement pursuant
to Section ‎16), each Seller shall: (i) conduct its business only in the
ordinary course consistent with its past practices and additionally in
accordance with this Agreement, (ii) comply with all Laws and Orders to which
such Seller is subject, (iii) promptly notify the Purchasers in writing of the
discovery of: (1) any event, condition, fact or circumstance that occurred or
existed on or prior to the date of this Agreement, or that occurs, arises or
exists after the date of this Agreement, and that would cause or constitute a
breach of or an inaccuracy in any representation or warranty made by the Sellers
in this Agreement; (2) any breach of any covenant or obligation of the Sellers
under this Agreement; and (3) any event, condition, fact or circumstance that
would make the timely satisfaction of any of the conditions set forth in
Sections 10-14 unlikely or impossible, (iv) promptly notify the Purchasers of
any Material Adverse Change, (v) use all reasonable efforts consistent with past
practices and policies to keep available the services of its present consultants
and employees and preserve its relationships with customers, suppliers,
distributors, and others having business dealings with it; and (v) not make any
distributions or declare or pay any dividends or make other payments to its
shareholders and/or Affiliates (including management fees and other payments to
Affiliates consistent with past practice) or redeem, purchase or otherwise
acquire or agree to redeem, purchase or acquire any of its share capital or
securities. Notification of any of the events in clauses (iii) or (iv) hereof
shall not have any effect for the purpose of determining satisfaction of the
conditions set forth in Sections ‎10 or 12, nor shall it be deemed to cure any
misrepresentation, breach of warranty or breach of covenant, nor shall it limit
or otherwise affect any rights or remedies that a Purchaser may have. Without
limiting the generality of the foregoing, from the date hereof through the
Closing (or the termination of this Agreement pursuant to Section ‎16), each
Seller shall not, without the Purchasers’ consent, in their sole discretion:

 
9.3.1.  
cause, permit or propose any amendments to the Organizational Documents;

 
9.3.2.  
create any Liens on Assets, or allow to subsist any Liens on Assets (other than
Excluded Assets) not existing on the date of this Agreement;

 
9.3.3.  
failed to pay or discharge when due any Liabilities;

 
9.3.4.  
sell, assign or transfer any assets or properties, except for the sale of
Inventory or other Assets in the ordinary course of business consistent with
past practices;

 
9.3.5.  
cancel, modify or waive a debt or claim held by it or waive any right (which
debt or right are in excess of $5,000 (five thousand dollars) in the aggregate),
whether or not in the ordinary course of business;

 
 
27

--------------------------------------------------------------------------------

Execution Copy
 
9.3.6.  
make any changes in the rate of compensation payable or paid, or agreed or
orally promised to pay, conditionally or otherwise, any extra compensation
(including fringe benefits), or extra severance or vacation or relaxation pay,
to any director, officer, employee, consultant or agent or change, alter or
enter into any employment agreement or consulting agreement;

 
9.3.7.  
write up or write down any of its material assets, which write-ups or
write-downs are in excess of $10,000 (ten thousand dollars) in the aggregate;

 
9.3.8.  
make any commitments or agreements for capital expenditures or capital additions
or betterments;

 
9.3.9.  
effect any material change in the practices of ordering supplies and raw
materials, shipping finished goods, invoicing customers or collecting debts from
those practices adopted at the date of this Agreement;

 
9.3.10.  
accept any customer orders for products or services with a value in excess of
ten thousand dollars ($10,000), unless contemplated by Schedule ‎9.3.10;

 
9.3.11.  
acquire or agree to acquire any equity interest in or a portion of the assets or
property of any Person or division thereof, otherwise acquire or agree to
acquire all or substantially all of the assets of any of the foregoing, or enter
into any joint ventures, strategic partnerships or alliances, or invest in any
third party;

 
9.3.12.  
materially modify, amend or terminate any existing material lease, license or
Contract affecting the use, possession or operation of any of the Assets;

 
9.3.13.  
incur any indebtedness for borrowed money or guarantee any indebtedness of
another Person;

 
9.3.14.  
enter into any Contracts (i) with a value in excess of $1,000 (one  thousand
dollars) or order supplies or raw materials with an aggregate value in excess of
$1,000 (one thousand dollars), (ii) which restrains, restricts, limits or
impedes the ability of any Seller to compete with or conduct any business or
line of business in any geographic area, (iii) is of a long term, onerous or
unusual nature; (iv) could reasonably be expected to involve an obligation of a
material nature or which may reasonably be expected to result in any material
change in the nature or scope of its operations; (v) is not in the ordinary
course of business or (vi) with an Affiliate;

 
9.3.15.  
make any loan, grant credit, or give any guarantee, indemnity, surety or other
credit support, other than credit to customers in the ordinary course consistent
with past practices; or

 
9.3.16.  
modify, amend or terminate, in any respect, any Acquired Contract or waive,
delay the exercise of, release or assign any rights or claims thereunder.

 
 
28

--------------------------------------------------------------------------------

Execution Copy
 
9.4.  
No Solicitation or Negotiation.  Until the Closing (or the termination of this
Agreement pursuant to Section ‎16), each Seller shall not, nor shall they cause,
suffer or permit their shareholders, Affiliates, directors, officers, employees,
representatives, agents, investment bankers, advisors, accountants or attorneys
to, initiate or solicit, encourage or assist, directly or indirectly, any
inquiries or the making of any proposal, or engage in negotiations or
discussions with any Person, or provide any confidential information or data to
any Person, with respect to any acquisition, business combination or purchase of
all or any Asset or other significant asset of a Seller, or any direct or
indirect equity interest in a Seller or with respect to any acquisition of any
shares or other securities of a Seller, or to any fundraising by a Seller
(whether in equity, by loan, by IPO, by private offer or otherwise) or otherwise
facilitate any effort or attempt to seek any of the foregoing. Furthermore, each
of the Sellers shall immediately terminate, and procure the termination by
others of, all existing activities, discussions or negotiations with any Person
with respect to any of the foregoing and shall immediately notify the Purchasers
of any attempt or contact made by a Person to initiate any such activities,
discussions or negotiations and provide the Purchasers with the identity of any
such Person.

 
9.5.  
Until the Closing (or the termination of this Agreement pursuant to Section
‎16), the parties hereto shall cooperate with one another in creating joint
plans for the transition of the Sold Assets from the Sellers to the Purchasers
at and after the Closing. The Sellers shall not take any action that is intended
to have the effect of discouraging any lessor, licensor, user, customer,
supplier, or other business associate of the Business from maintaining the same
business relationship with the Purchasers after the Closing as it maintained
with the Sellers prior to the Closing. Following the Closing, the Sellers shall
use reasonable best efforts to refer all user and customer inquiries relating to
the Assets and the Business to the Purchasers and shall encourage each Seller’s
former customers to continue the business relationship they had with the Sellers
with the Purchasers.

 
10.  
CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASERS TO CLOSE AT THE ISRAEL
CLOSING

 
The obligation of the Purchasers to consummate the Israel Closing shall be
subject to the fulfillment, at or before the Israel Closing Date, of all of the
conditions set forth below in this Section ‎10. The Purchasers may waive in
their sole discretion any or all of such conditions in whole or in part without
prior notice.
 
10.1.  
The representations and warranties of the Sellers contained in this Agreement
and in any Seller Document shall be true in all respects when made and on and as
of the Israel Closing Date, and at the Israel Closing, each Seller shall have
delivered to the Purchasers a certificate, in form and substance reasonably
satisfactory to the Purchasers and their counsel, on behalf of such Seller to
such effect signed by the chief executive officer of such Seller and addressed
to the Purchasers.

 
 
29

--------------------------------------------------------------------------------

Execution Copy
 
10.2.  
Each Seller shall transfer, convey, assign and deliver to the relevant
Purchaser, by appropriate executed deeds, bills of sale, assignments and other
instruments in form and substance reasonably satisfactory to such Purchaser and
its counsel all of such Seller’s right, title and interest in and to any and all
MDT Israel Assets, free and clear of all Liens and all Liabilities (other than
Assumed Liabilities) together with such other instruments of sale, transfer,
conveyance, assignment and confirmation reasonably satisfactory to such
Purchaser and its counsel, and the Sellers shall take such further actions, at
Sellers’ expense, as such Purchaser may reasonably deem necessary or desirable
in order to convey to such Purchaser, and to confirm such Purchaser’s title in
and to, all of the MDT Israel Assets, thereof at the Israel Closing, provided
that the costs and expenses of transporting an MDT Israel Asset in order to put
a Purchaser in actual physical possession thereof shall be borne by the
Purchaser.

 
10.3.  
Each obligation of each Seller to be performed by it on or before the Israel
Closing Date pursuant to the terms of this Agreement and the Seller Documents
shall have been duly performed in all respects on or before the Israel Closing
Date, and at the Israel Closing, each Seller shall have delivered to the
Purchasers, in form and substance reasonably satisfactory to the Purchasers, a
certificate to such effect addressed to the Purchasers signed by such Seller’s
chief executive officer.

 
10.4.  
The Purchasers shall have received from each Seller, in form and substance
reasonably satisfactory to the Purchasers and their counsel, copies of
resolutions of its board of directors, and of any other corporate body whose
approval is required, including its shareholders, approving such Seller’s
execution, delivery and performance of this Agreement and the Seller Documents
and to perform fully its obligations hereunder and thereunder.

 
10.5.  
Any and all corporate and regulatory approvals or third party consents listed in
Section ‎7.4 of the Seller Disclosure Schedule as being required in respect of
the Israel Closing shall have been obtained and be in full force and effect and
true and correct copies thereof shall have been delivered to the Purchasers. All
such consents and approvals shall be in form and substance reasonably
satisfactory to the Purchasers and their counsel.

 
10.6.  
No Proceeding shall have been instituted or threatened before any Authority
seeking to challenge or restrain the transactions contemplated herein which
presents a material risk that such transactions will be restrained or that any
party hereto would be reasonably likely to suffer damages or other relief as a
result of consummating such transactions. No Law shall have been enacted or be
proposed to be enacted by the Israeli or United States governments that would
make the transactions contemplated by this Agreement illegal or otherwise
materially adversely affect the Assets.

 
10.7.  
All of the employees named in Schedule ‎10.7A shall have entered into an
employment agreement with the Shladot Israel, in form and substance satisfactory
to such Purchaser and its counsel, pursuant to which he/she shall be an employee
of the relevant Purchaser after the Israel Closing. Each such employee shall
provide the Purchasers with an executed waiver in substantially the form of
Exhibit ‎10.7B hereto with respect to the period prior to the Israel Closing.

 
 
30

--------------------------------------------------------------------------------

Execution Copy
 
10.8.  
No Material Adverse Change shall have occurred since the date hereof, and, at
the Israel Closing, the Sellers shall have delivered to the Purchasers a
certificate, in form and substance reasonably satisfactory to the Purchasers and
their counsel, to such effect signed by the chief executive officer of the
Sellers and addressed to the Purchasers.

 
10.9.  
 The Purchasers shall have received from MDT Israel, in form and substance
reasonably satisfactory to the Purchasers and their counsel, evidence that MDT
Israel has duly filed all necessary applications and other documents with the
Israeli Companies Registrar to effect a change of its name to a new name that
does not contain the words “MDT” and/or “Armor” and/or “Armour” and/or
“Protective” and/or any variation or derivative thereof or that might be
confusingly similar to, or confused with, such names and such changes are in
effect.

 
10.10.  
Without derogating from Section ‎10.12, no more than two (2) Business Days prior
to the Israel Closing, a representative of the Purchasers and a representative
of the Sellers shall conduct a “taking of inventory” of the Inventory owned by
MDT Israel and in accordance therewith shall update Schedule ‎7.14 hereto by
removing such items of Inventory that have been sold by MDT Israel since the
date of this Agreement and adding thereto such items of Inventory purchased by
MDT Israel since the date of this Agreement (all without derogating from Section
‎9) (the Inventory set forth on such updated Schedule ‎7.14 (which updated
Schedule shall be subject to the approval of the Purchasers), the “Closing
Inventory”).

 
10.11.  
MDT Israel shall provide to the Purchasers a balance sheet and profit and loss
statement as of the end of the month prior to the Israel Closing Date signed by
its respective chief executive officer and chief financial officer.

 
10.12.  
The Purchasers’ legal, business and financial due diligence review of the
Sellers, the Business and the Assets shall have been completed to the sole and
complete satisfaction of the Purchasers and their advisors.

 
10.13.  
All schedules, exhibits hereto which are to be prepared or delivered by the
Sellers, including the Seller Disclosure Schedule, and all other Seller
Documents, shall be in form and substance reasonably satisfactory to Purchasers
and their counsel.

 
10.14.  
The Purchasers’ boards of directors and if required under Law, the shareholders
of Shladot USA, shall have approved the transactions contemplated by this
Agreement as required by applicable Law and their respective Organizational
Documents.

 
10.15.  
Arotech shall have provided to the Purchasers the undertakings substantially in
the form attached hereto as Schedule ‎10.15.

 
 
31

--------------------------------------------------------------------------------

Execution Copy
 
11.  
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLERS TO CLOSE AT THE ISRAEL
CLOSING

 
The obligation of the Sellers to consummate the Israel Closing shall be subject
to the fulfillment, at or before the Israel Closing Date, of all the conditions
set forth below in this Section ‎11. The Sellers may waive in their sole
discretion any or all of such conditions in whole or in part without prior
notice.
 
11.1.  
The representations and warranties of the Purchasers contained in this Agreement
shall be true in all respects when made and on and as of the Israel Closing
Date, and at the Israel Closing, each Purchaser shall have delivered to the
Sellers a certificate, in form and substance reasonably satisfactory to the
Sellers and their counsel, on behalf of such Purchaser to such effect signed by
the chief executive officer or another executive officer of such Purchaser and
addressed to the Sellers.

 
11.2.  
Each obligation of each Purchaser to be performed by it on or before the Israel
Closing Date pursuant to the terms of this Agreement and the Purchaser Documents
shall have been duly performed in all respects on or before the Israel Closing
Date, and at the Israel Closing, each Purchaser shall have delivered to the
Sellers, in form and substance reasonably satisfactory to the Sellers, a
certificate to such effect addressed to the Sellers signed by such Purchaser’s
chief executive officer or another executive officer.

 
11.3.  
The Sellers shall have received from each Purchaser, in form and substance
reasonably satisfactory to the Sellers and their counsel, copies of resolutions
of its board of directors, and of any other corporate body whose approval is
required, including its shareholders, approving such Purchaser’s execution,
delivery and performance of this Agreement and the Purchaser Documents and to
perform fully its obligations hereunder and thereunder.

 
11.4.  
No Proceeding shall have been instituted or threatened before any Authority
seeking to challenge or restrain the transactions contemplated herein which
presents a material risk that such transactions will be restrained or that any
party hereto would be reasonably likely to suffer damages or other relief as a
result of consummating such transactions. No Law shall have been enacted or be
proposed to be enacted by the Israeli or United States governments that would
make the transactions contemplated by this Agreement illegal.

 
11.5.  
Without derogating from Section ‎10.12, no more than two (2) Business Days prior
to the Israel Closing, a representative of the Purchasers and a representative
of the Sellers shall conduct a “taking of inventory” of the Inventory owned by
MDT Israel and in accordance therewith shall update Schedule ‎7.14 hereto by
removing such items of Inventory that have been sold by MDT Israel since the
date of this Agreement and adding thereto such items of Inventory purchased by
MDT Israel since the date of this Agreement (all without derogating from Section
‎9).

 
11.6.  
All certificates to be delivered by the Purchasers shall be in form and
substance reasonably satisfactory to Sellers and their counsel.

 
 
32

--------------------------------------------------------------------------------

Execution Copy
 
11.7.  
The Sellers’ boards of directors (or equivalent bodies) shall have approved the
transactions contemplated by this Agreement.

 
12.  
CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASERS TO CLOSE AT THE USA CLOSING

 
The obligation of the Purchasers to consummate the USA Closing shall be subject
to the fulfillment, at or before the USA Closing Date, of all of the conditions
set forth below in this Section ‎12. The Purchasers may waive in their sole
discretion any or all of such conditions in whole or in part without prior
notice.
 
12.1.  
The representations and warranties of the Sellers contained in this Agreement
and in any Seller Document shall be true in all respects when made and with
respect to MDT USA on and as of the USA Closing Date, and at the USA Closing,
MDT USA shall have delivered to the Purchasers a certificate, in form and
substance reasonably satisfactory to the Purchasers and their counsel, on behalf
of such Seller to such effect signed by the chief executive officer of such
Seller and addressed to the Purchasers.

 
12.2.  
MDT USA shall transfer, convey, assign and deliver to the relevant Purchaser, by
appropriate executed deeds, bills of sale, assignments and other instruments in
form and substance reasonably satisfactory to such Purchaser and its counsel all
of such Seller’s right, title and interest in and to any and all MDT USA Assets,
free and clear of all Liens and all Liabilities (other than Assumed Liabilities)
together with such other instruments of sale, transfer, conveyance, assignment
and confirmation reasonably satisfactory to such Purchaser and its counsel, and
MDT USA shall take such further actions, at its expense, as such Purchaser may
reasonably deem necessary or desirable in order to convey to such Purchaser, and
to confirm such Purchaser’s title in and to, all of the MDT USA Assets, thereof
at the USA Closing, provided that the costs and expenses of transporting an MDT
USA Asset in order to put a Purchaser in actual physical possession thereof
shall be borne by the Purchaser.

 
12.3.  
Each obligation of MDT USA to be performed by it on or before the USA Closing
Date pursuant to the terms of this Agreement and the Seller Documents shall have
been duly performed in all respects on or before the USA Closing Date, and at
the USA Closing, MDT USA shall have delivered to the Purchasers, in form and
substance reasonably satisfactory to the Purchasers, a certificate to such
effect addressed to the Purchasers signed by such Seller’s chief executive
officer.

 
12.4.  
The Purchasers shall have received from MDT USA, in form and substance
reasonably satisfactory to the Purchasers and their counsel, copies of
resolutions of its board of directors, and of any other corporate body whose
approval is required, including its shareholders, approving such Seller’s
execution, delivery and performance of this Agreement and the Seller Documents
and to perform fully its obligations hereunder and thereunder.

 
12.5.  
Any and all corporate and regulatory approvals or third party consents listed in
Section ‎7.4 of the Seller Disclosure Schedule as being required in respect of
the USA Closing shall have been obtained and be in full force and effect and
true and correct copies thereof shall have been delivered to the Purchasers. All
such consents and approvals shall be in form and substance reasonably
satisfactory to the Purchasers and their counsel. Without derogating from the
aforesaid, the United States Directorate of Defense Trade Controls (DDTC) shall
have approved the sale of the MDT USA Assets to Shladot USA.

 
 
33

--------------------------------------------------------------------------------

Execution Copy
 
12.6.  
No Proceeding shall have been instituted or threatened before any Authority
seeking to challenge or restrain the transactions contemplated herein which
presents a material risk that such transactions will be restrained or that any
party hereto would be reasonably likely to suffer damages or other relief as a
result of consummating such transactions. No Law shall have been enacted or be
proposed to be enacted by the Israeli or United States governments that would
make the transactions contemplated by this Agreement illegal or otherwise
materially adversely affect the Assets.

 
12.7.  
At least 80% (eighty percent) of the employees of MDT USA named in
Schedule ‎12.7A shall have remained employees of such Seller up until the USA
Closing and shall have entered into an employment agreement with Shladot USA, in
form and substance satisfactory to such Purchaser and its counsel, pursuant to
which he/she shall be an employee of such Purchaser following the USA Closing.
All of the employees named in Schedule ‎12.7B shall have remained employees of
the relevant Seller up until the USA Closing and shall have entered into an
employment agreement with the relevant Purchaser, in form and substance
satisfactory to such Purchaser and its counsel, pursuant to which he/she shall
be an employee of the relevant Purchaser after the USA Closing.

 
12.8.  
The Purchasers shall have received from MDT USA, in form and substance
reasonably satisfactory to the Purchasers, evidence that the MDT USA has paid or
made provision for in full, in cash, the entire amount of all Liabilities (other
than Assumed Liabilities, if any) owing by MDT USA including all contingent and
future Liabilities for products ordered prior to the Effective Time. Nothing in
the aforesaid shall derogate from the Purchasers not being liable for any
Liabilities, other than the Assumed Liabilities.

 
12.9.  
The Purchasers shall have received from the Sellers, in form and substance
reasonably satisfactory to the Purchasers, evidence that all utility bills
relating to the Building have been paid up to the USA Closing Date.

 
12.10.  
No Material Adverse Change shall have occurred since the date hereof, and, at
the USA Closing, the Sellers shall have delivered to the Purchasers a
certificate, in form and substance reasonably satisfactory to the Purchasers and
their counsel, to such effect signed by the chief executive officer of the
Sellers and addressed to the Purchasers.

 
12.11.  
 The Purchasers shall have received from the Sellers, in form and substance
reasonably satisfactory to the Purchasers and their counsel, evidence that each
of the Sellers has duly filed all necessary applications and other documents
with the Secretary of State of the State of Delaware to effect a change of its
name to a new name that does not contain the words “MDT” and/or “Armor” and/or
“Armour” and/or “Protective” and/or any variation or derivative thereof or that
might be confusingly similar to, or confused with, such names and such changes
are in effect.

 
 
34

--------------------------------------------------------------------------------

Execution Copy
 
12.12.  
Without derogating from Section ‎12.14, no more than two (2) Business Days prior
to the USA Closing, a representative of the Purchasers and a representative of
the Sellers shall conduct a “taking of inventory” of the Inventory owned by MDT
USA and in accordance therewith shall update Schedule ‎7.14 hereto by removing
such items of Inventory that have been sold by the Sellers since the date of
this Agreement and adding thereto such items of Inventory purchased by the
Sellers since the date of this Agreement (all without derogating from Section
‎9) (the Inventory set forth on such updated Schedule ‎7.14 (which updated
Schedule shall be subject to the approval of the Purchasers), the “Closing
Inventory”).

 
12.13.  
MDT USA shall provide to the Purchasers a balance sheet and profit and loss
statement as of such date which is no more than ten (10) days prior to the USA
Closing Date signed by its respective chief executive officer and chief
financial officer.

 
12.14.  
Reserved.

 
12.15.  
All schedules, exhibits hereto which are to be prepared or delivered by the
Sellers, including the Seller Disclosure Schedule, and all other Seller
Documents, shall be in form and substance reasonably satisfactory to Purchasers
and their counsel.

 
12.16.  
Shladot USA’s boards of directors (or equivalent bodies), and if required under
Law, the shareholders of Shladot USA, shall have approved the transactions
contemplated by this Agreement as required by applicable Law and their
respective Organizational Documents.

 
12.17.  
Shladot USA and MDT USA shall have entered into the USA Lease Agreement and all
consents and approvals required for the execution and the coming into effect
thereof shall have been received.

 
12.18.  
Arotech shall have confirmed in writing, to the Purchasers, its undertakings
referred to in Section ‎10.15.

 
13.  
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLERS TO CLOSE AT THE USA
CLOSING

 
The obligation of the Sellers to consummate the USA Closing shall be subject to
the fulfillment, at or before the USA Closing Date, of all the conditions set
forth below in this Section ‎13. The Sellers may waive in their sole discretion
any or all of such conditions in whole or in part without prior notice.
 
13.1.  
The representations and warranties of the Purchasers contained in this Agreement
shall be true in all respects when made and with respect to Shladot USA on and
as of the USA Closing Date, and at the USA Closing, Shladot USA shall have
delivered to MDT USA a certificate, in form and substance reasonably
satisfactory to MDT USA and its counsel, on behalf of such Purchaser to such
effect signed by the chief executive officer or another executive officer of
such Purchaser and addressed to MDT USA.

 
 
35

--------------------------------------------------------------------------------

Execution Copy
 
13.2.  
Each obligation of Shladot USA to be performed by it on or before the USA
Closing Date pursuant to the terms of this Agreement and the Purchaser Documents
shall have been duly performed in all respects on or before the USA Closing
Date, and at the USA Closing, such Purchaser shall have delivered to MDT USA, in
form and substance reasonably satisfactory to MDT USA, a certificate to such
effect addressed to MDT USA signed by such Purchaser’s chief executive officer
or another executive officer.

 
13.3.  
The Sellers shall have received from each Purchaser, in form and substance
reasonably satisfactory to the Sellers and their counsel, copies of resolutions
of its board of directors, and of any other corporate body whose approval is
required, including its shareholders, approving such Purchaser’s execution,
delivery and performance of this Agreement and the Purchaser Documents and to
perform fully its obligations hereunder and thereunder.

 
13.4.  
No Proceeding shall have been instituted or threatened before any Authority
seeking to challenge or restrain the transactions contemplated herein which
presents a material risk that such transactions will be restrained or that any
party hereto would be reasonably likely to suffer damages or other relief as a
result of consummating such transactions. No Law shall have been enacted or be
proposed to be enacted by the Israeli or United States governments that would
make the transactions contemplated by this Agreement illegal.

 
13.5.  
Without derogating from Section ‎12.14, no more than two (2) Business Days prior
to the USA Closing, a representative of the Purchasers and a representative of
MDT USA shall conduct a “taking of inventory” of the Inventory owned by MDT USA
and in accordance therewith shall update Schedule ‎7.14 hereto by removing such
items of Inventory that have been sold by such Seller since the date of this
Agreement and adding thereto such items of Inventory purchased by such Seller
since the date of this Agreement (all without derogating from Section ‎9).

 
13.6.  
All certificates to be delivered by the Purchasers shall be in form and
substance reasonably satisfactory to Sellers and their counsel.

 
13.7.  
The Sellers’ boards of directors (or equivalent bodies) shall have approved the
transactions contemplated by this Agreement.

 
13.8.  
The United States Directorate of Defense Trade Controls (DDTC) shall have
approved the sale of the MDT USA Assets to Shladot USA.

 
13.9.  
Shladot USA and MDT USA shall have entered into the USA Lease Agreement and all
consents and approvals required for the execution and the coming into effect
thereof shall have been received.

 
14.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 
14.1.  
Survival of Representations and Warranties.  Each representation and warranty of
the Sellers contained herein or in any Seller Document shall survive the
execution and delivery of this Agreement and the Closing and shall thereafter
survive for a period of three (3) years following the Closing. The
representations and warranties of the Purchasers contained in this Agreement
shall survive the execution and delivery of this Agreement and the Closing and
shall thereafter survive for a period of one (1) year following the Closing.

 
 
36

--------------------------------------------------------------------------------

Execution Copy
 
15.  
COVENANTS AND AGREEMENTS OF THE PARTIES AFTER CLOSING

 
15.1.  
Covenants Against Competition. Each of the Sellers acknowledges that the
Purchasers would not purchase the Sold Assets nor assume the Assumed Liabilities
but for the agreements and covenants of the Sellers contained in this Section
‎15.1. Accordingly, each of the Sellers, jointly and severally, covenants and
agrees to the Purchasers as follows:

 
15.1.1.  
Covenant Not to Compete.  Such Seller shall not, directly or indirectly, at any
time during the Restricted Period: (i) be engaged in a business which is
competitive to the Restricted Business Activities or (ii) have any ownership
interest (of record or beneficial) in, or have any interest as an officer or
director in, any Person that engages in a business which is competitive to the
Restricted Business Activities; provided, however, that any such Seller may own,
directly or indirectly, solely as an investment, securities of any Person which
are traded on any national securities exchange if such Seller owns, directly or
indirectly, less than three percent (3%) of any class of securities of such
Person. “Restricted Business Activities” means: developing, manufacturing,
marketing, distributing and/or selling armoring solutions and/or ballistic
products and/or fragmentation kits for vehicles of all kinds including, wheeled
ground vehicles (including cars, jeeps, trucks, motorcycles and mopeds), fixed
and rotary wing aircraft, boats, ships, building and military vehicles and/or
individuals, including ballistic curtains and blankets, vests, chest and back
plates, shields, and related repair kits but shall not include developing,
manufacturing, marketing, distributing and/or selling of Lightweight Releasable
Tactical Plate Carriers that are sold as part of Arotech’s modular power
distribution system known as “Swipes” (Soldier Worn Integrated Power Equipment
System).

 
15.1.2.  
Solicitation of Business. During the Restricted Period, such Seller shall not
solicit or assist any other Person to solicit any business from any present or
past customer of the Business for a product or service competitive to a product
or service included in the Restricted Business Activities; or request or advise
any present customer or supplier of the Business to withdraw, curtail or cancel
its business dealings with the Purchasers.

 
15.1.3.  
Employees. During the Restricted Period, such Seller shall not directly or
indirectly: (i) solicit or encourage any employee or consultant of the
Purchasers to leave the employ of the Purchasers or any of its Affiliates or
(ii) hire any employee who has left the employment of the Purchasers if such
hiring is proposed to occur within two (2) years after the later of the Israel
Closing Date and the USA Closing Date.

 
15.1.4.  
Confidential Information. From and after the Israel Closing and throughout the
Restricted Period, except upon the Purchasers’ express prior written consent,
such Seller shall keep secret and retain in strictest confidence, and shall not
use for the benefit of such Seller or any other Person, all confidential matters
and trade secrets known to it relating to the Business, including, customer
lists, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisition plans, new
personnel acquisition plans, methods of manufacture, technical processes,
designs and design projects, invention and research projects and other business
affairs relating to the Business learned by such Seller heretofore or hereafter,
and shall not disclose them to anyone other than the Purchasers and their
Affiliates; provided, however, that the foregoing shall not apply to any
information which is or becomes part of the public domain (other than as a
result of a breach of this Agreement or other obligations of confidentiality
that such Seller may owe to the Purchasers), nor shall it apply to information
that Arotech currently  uses in its other business activities which information
is set forth on Schedule ‎15.1.4. Any obligation under this Section ‎15.1.4
shall be subject to any obligation to comply with any Law or Order, provided
that such Seller has given the Purchasers timely notice of such required
disclosure and has exhausted all reasonable means of maintaining the
confidentiality of such information and further provided that such Seller
provides the Purchasers with a reasonable opportunity to review the disclosure
before it is made and to interpose its own objection to the disclosure.

 
 
37

--------------------------------------------------------------------------------

Execution Copy
 
15.1.5.  
Use of Names. From and after the relevant Closing, such Seller and the Israel
Closing none of their Affiliates, shall carry on any business under, or make
commercial use of, the name “MDT” and/or “Armor” and/or “Armour” and/or any
variation or derivative thereof or any name which might be confusingly similar
to or confused with such names.

 
15.1.6.  
Rights and Remedies Upon Breach. If any Seller breaches, or threatens to commit
a breach of, any of the provisions of the Restrictive Covenants, the Purchasers
and their Affiliates shall have in addition to, and not in lieu of, any other
rights and remedies available to them at law or in equity, the right and remedy
to have the Restrictive Covenants specifically enforced, all without the need to
post a bond or any other security or to prove any amount of actual damage or to
prove that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Business, the Assets and/or the Purchasers and their
Affiliates and that monetary damages will not provide an adequate remedy to the
Purchasers and their Affiliates.

 
15.1.7.  
Waiver. Each such Seller hereby waives any and all right to attack the validity
of the Restrictive Covenants on the grounds of the breadth of their geographic
scope or the length of their term.

 
15.1.8.  
Judicial Modification.  Without derogating from Section ‎15.1.7, if the scope of
any restriction contained in this Section ‎15.1 is too broad to permit
enforcement of such restriction to its full extent, then such restriction shall
be enforced to the maximum extent permitted by Law, and each Seller hereby
consents and agrees that such scope may be judicially modified accordingly in
any Proceeding brought to enforce such restriction.

 
 
38

--------------------------------------------------------------------------------

Execution Copy
 
15.2.  
Further Assurances.

 
15.2.1.  
At any time and from time to time after a Closing, at a Purchaser’s request and
at the Sellers’ out-of-pocket expense and for no further consideration, each
Seller shall execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation and take such action as a Purchaser may
reasonably deem necessary or desirable in order to more effectively convey to
such Purchaser, and to confirm such Purchaser’s title to and in, all of the Sold
Assets, and to assist such Purchaser in exercising all rights with respect
thereto, provided that the costs and expenses of transporting a Sold Asset in
order to put a  Purchaser in actual physical possession thereof shall be borne
by the Purchaser. Shladot Israel shall have all of the tangible MDT Israel
Assets that are located at 3 Israel Zmora Street, Northern Industrial Park, Lod
removed by no later than thirty (30) days following the Israel Closing Date.

 
15.2.2.  
If an attempted transfer or assignment of an Asset would be ineffective or would
impair any of a Purchaser’s rights so that a Purchaser would not receive the
benefits of the Asset to which the same relates, then the Sellers agree to use
reasonable commercial efforts and to cooperate fully with the Purchasers in
order to obtain for the Purchasers the benefits of such Asset and until such
time that the Asset can be fully transferred and assigned to the Purchasers, the
Sellers shall be deemed to hold the respective Asset and all rights and
privileges with respect thereto as a trustee for the sole benefit of the
Purchasers and shall manage such Asset, at the Purchaser’s out-of-pocket expense
but for no further consideration, solely in accordance with instructions of the
Purchasers. In addition, the Sellers hereby irrevocably constitute and appoint,
from and after a Closing, each of the Purchasers or its successors and assigns,
its true and lawful attorney, with full power of substitution, in the name of a
Purchaser, or in a Seller’s name, to take any and all action which a Purchaser
may reasonably deem proper in order to provide the Purchasers with the benefits
under any Sold Asset where any required consent of the other party to the
transfer or assignment thereof to the Purchasers pursuant to this Agreement
shall not have been effective. The Sellers acknowledge that the foregoing powers
are coupled with an interest and are not and shall not be revocable in any
manner or for any reason.

 
15.2.3.  
For a period of twelve (12) months from the Closing, neither of the Sellers
shall (i) wind-up, liquidate, dissolve or make a general assignment for the
benefit of its creditors (or commence any such actions) or (ii) merge,
consolidate, amalgamate or reorganize with or into another Person resulting in
the Seller, not being the surviving entity and shall otherwise maintain its
corporate existence, provided however that a Seller may wind-up, liquidate,
dissolve, merge, consolidate, amalgamate or reorganize with or into another
Person resulting in a Seller, not being the surviving entity following another
Person acquiring all or substantially all the shares or assets of such Seller,
or into which a Seller, shall merge, whether by operation of law or otherwise,
provided that such other Person undertakes to the Purchasers in writing to
assume the liabilities and be bound by the obligations of such Seller under this
Agreement and the Seller Documents.

 
 
39

--------------------------------------------------------------------------------

Execution Copy
 
15.3.  
Removal of Excluded Assets. On or before the USA Closing Date, and to the extent
possible, the Sellers shall remove all Excluded Assets from the Building. Such
removal shall be done in such manner as to avoid any damage to the Building and
any disruption of the business operations to be conducted by the Purchasers
after the USA Closing.  Any damage to the Sold Assets or to the Building
resulting from such removal shall be paid by the Sellers at the USA Closing or
such later date if not demanded by the Purchasers to be paid at the USA Closing.
Should a Seller fail to remove the Excluded Assets as required by this Section,
the Purchasers shall have the right, but not the obligation, (a) to remove the
Excluded Assets at the Sellers’ sole cost and expense or (b) to treat the
Excluded Assets as unclaimed and/or to proceed to dispose of the same under the
laws governing unclaimed property or (c) to exercise any other right or remedy
conferred by applicable Law or in equity. The Sellers shall promptly reimburse
the Purchasers for all costs and expenses incurred by them in connection with
any Excluded Assets not removed by the Sellers as aforesaid on or before the USA
Closing Date.

 
15.4.  
Access to Records. After the Closing Date and subject to the following sentence,
the Sellers shall provide the Purchasers and their representatives with
reasonable access to its books, data and records that are Excluded Assets,
during normal business hours and on at least three (3) days’ prior written
notice.  The Sellers shall keep such books, data and records that are Excluded
Assets within its possession and readily available for review by the Purchaser
and their representatives for at least five (5) years after the Closing Date. At
the request of a Purchaser, the Sellers shall provide a hard copy of the book,
data and records of the Sellers that are part of the Sold Assets that have been
provided to a Purchaser in electronic form, but only to the extent that the
provision thereof pursuant to a request would not cause undue hardship to the
Sellers.

 
15.5.  
Transfer Taxes.  The Sellers shall be responsible any and all transfer,
documentary, sales, use, stamp, registration, transfer, real estate transfer,
and other such Taxes and fees imposed or levied by reason of, attributable to,
or in connection with this Agreement or the transactions under this Agreement
(“Transfer Taxes”) and shall be paid by the Sellers, when due, regardless of the
Person liable for such Transfer Taxes under Law and the Sellers will, at the
their own expense, file all necessary Tax Returns and other documentation with
respect to all such Transfer Taxes, and, if required by Law, the Purchasers will
join in the execution of any such Tax Returns and other documentation.

 
15.6.  
 Each of the Sellers hereby undertakes to, jointly and severally, indemnify,
defend and hold harmless each of the Indemnitees against all losses, claims,
damages, liabilities, costs, expenses (including attorneys’ fees and expenses of
investigation and defense) (“Losses”), paid, incurred or sustained by the
Indemnitees, or any of them, including if paid in settlement of or in connection
with any threatened or actual claim, action, suit, Proceeding or investigation,
that arise out of, in connection with, or relate to, in whole or in part any
Excluded Assets and any Excluded Liability existing prior to or after the
Closing or arising out of facts or circumstances related to any Excluded Asset
or Excluded Liability, whether existing prior to or after the Closing, whether
or not such liabilities, obligations or claims were known at the time of the
Closing. None of the Purchasers shall enter into any settlement agreement with
respect to any claim, action, suit, Proceeding or investigation for which it may
seek indemnity hereunder without obtaining the prior consent of the
Sellers.  Nothing in the above shall derogate from any rights or remedies of the
Indemnitees under Law or equity for breach of this Agreement or the Seller
Documents including for breach of representations and warranties.

 
 
40

--------------------------------------------------------------------------------

Execution Copy
 
15.7.  
Each of the Purchasers hereby undertakes to, jointly and severally, indemnify,
defend and hold harmless each of the Sellers against all losses, claims,
damages, liabilities, costs, expenses (including attorneys’ fees and expenses of
investigation and defense) (“Losses”), paid, incurred or sustained by any of the
Sellers, including if paid in settlement of or in connection with any threatened
or actual claim, action, suit, Proceeding or investigation, that arise out of,
in connection with, or relate to, any Assumed Liability. Neither of the Sellers
shall enter into any settlement agreement with respect to any claim, action,
suit, Proceeding or investigation for which it may seek indemnity hereunder
without obtaining the prior consent of the Purchasers.  Nothing in the above
shall derogate from any rights or remedies of the Purchasers under Law or equity
for breach of this Agreement or the Seller Documents including for breach of
representations and warranties.

 
16.  
TERMINATION; REMEDIES

 
16.1.  
 Termination Events.  This Agreement may be terminated prior to the Closing,
provided that following the Israel Closing, the termination shall only be in
respect of MDT USA and the USA Closing:

 
16.1.1.  
by either the Sellers or the Purchasers if a court of competent jurisdiction or
Authority shall have issued an order, decree or ruling or taken any other action
(which order, decree or ruling the parties hereto shall use commercially
reasonable efforts to lift) and such was not at the request of the parties
seeking termination of the Agreement, in each case restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement;

 
16.1.2.  
by the Purchasers, if the Closing has not taken place on or prior to September
15, 2012 (the “Longstop Date”), provided however, (i) that the Purchasers may
extend the Longstop Date by additional monthly periods indefinitely and (ii) the
Purchasers shall not be entitled to terminate this Agreement if the USA Closing
has not taken place on or before such date as a result of any failure on its
part to comply with or perform any covenant or obligation of any of such parties
set forth in this Agreement;

 
16.1.3.  
by the mutual consent of the Sellers and the Purchasers.

 
 
41

--------------------------------------------------------------------------------

Execution Copy
 
16.2.  
Termination Procedures.  If the Sellers or the Purchasers wish to terminate this
Agreement pursuant to Section ‎16.1.1 or‎16.1.2, such parties shall deliver to
the other parties hereto a written notice stating that the former is terminating
this Agreement and setting forth a brief description of the basis on which it is
terminating this Agreement.

 
16.3.  
Effect of Termination. If this Agreement is terminated as aforesaid, all further
obligations of the parties under this Agreement shall terminate; provided,
however, except as agreed to otherwise, no party shall be relieved of any
obligation that accrued prior to such termination or of any liability arising
from any prior breach by such party of any provision of this Agreement and the
parties shall, in all events, remain bound by and continue to be subject to the
provisions set forth in Sections ‎1, ‎2, ‎14, ‎15, ‎18, and ‎19 (and for the
removal of doubt, to all of the provisions of this Agreement which relate to MDT
Israel and Israel Closing).

 
17.  
EXPENSES; CONFIDENTIALITY

 
17.1.  
Expenses. Unless stated otherwise in this Agreement, each party to this
Agreement shall bear its own direct and indirect expenses incurred in connection
with the negotiation preparation, execution and delivery of this Agreement and
the performance of their respective obligations hereunder.

 
17.2.  
Confidentiality. Subject to any obligation to comply with any Law or Order to
make information available to the Persons entitled thereto, whether or not the
transactions contemplated herein shall be concluded, all information obtained by
any party about any other party and all of the terms and conditions of this
Agreement shall be kept in confidence by each party, and each party shall cause
its shareholders, members, directors, officers, employees, agents, advisors and
attorneys to hold such information confidential. Such confidentiality shall be
maintained to the same degree as such party maintains its own confidential
information (but in no event less than reasonable care) and shall be maintained
until such time, if any, as any such data or information either is, or becomes,
published or a matter of public knowledge (other than as a result of a breach of
this Agreement); provided, however, that the foregoing shall not apply to any
information obtained by any party through its own independent investigations or
received by any party from a third party not under any obligation to keep such
information confidential nor to any information obtained by a Purchaser which is
generally known to others engaged in the trade or business of the Sellers; and
provided, further, that from and after the Closing, the Purchasers shall be
under no obligation to maintain confidential any such information concerning the
Sold Assets and the Business. If this Agreement shall be terminated for any
reason, each party shall return or cause to be returned to the other all written
data, information, files, records and copies of documents, worksheets and other
materials obtained by such party in connection with the transactions
contemplated herein; provided, however, that the parties may deposit a single
archive copy of such material with their counsel (i) for use as a reference for
purposes of interpreting obligations under this Agreement, and (ii) for use in
the event of any future litigation. Purchasers acknowledge that Arotech may file
a copy of this agreement as an exhibit to a Current Report on Form 8-K. The
Purchasers shall have no liability in respect of any such Current Report other
than with respect to information furnished by a Purchaser in connection
therewith.

 
 
42

--------------------------------------------------------------------------------

Execution Copy
 
17.3.  
Publicity. No publicity release or announcement concerning this Agreement or the
transactions contemplated herein shall be issued without advance written
approval of the form and substance thereof by the Purchasers and the Sellers;
provided, however, that such restrictions shall not apply to any disclosure
required by regulatory Authorities, applicable Law or the rules of any
securities exchange which may be applicable to a party or its Affiliates,
provided that, to the extent practicable, the other party or parties are
provided written notice of such disclosure prior thereto with the opportunity to
consult with the disclosing party with regard to the content of such disclosure.
The Sellers shall have no liability in respect of any such disclosure made by
the Purchasers other than with respect to information furnished by a Seller in
connection therewith.

 
18.  
NOTICES

 
18.1.  
Notices. All notices, requests and other communications required or permitted
hereunder to be given to a party to this Agreement shall be in writing and shall
be delivered by courier or other means of personal service, or sent by facsimile
or e-mail or mailed first class, postage prepaid, by certified mail, return
receipt requested, in all cases, addressed to such party’s address as set forth
below or at such other address as the party shall have furnished to each other
party in writing in accordance with this provision:

 
if to a Purchaser:
 
Shladot Ltd.
18 Keren Hayesod St.
Kiryat Ata, Israel
P.O. Box 10656, Haifa Bay
26119 Israel
Fax: +972-4-841-1221
Email: alon@shladot.com
Attention: Vice Chairman of the Board of Directors
 
with a copy to
(which shall not constitute notice):
 
Gornitzky & Co., Advocates and Notaries
45 Rothschild Blvd.
Tel Aviv, Israel 65784
Fax:  +972-3-560-6555
Attention: Ari Fried, Adv.
 
if to a Seller:
 
c/o Arotech Corporation
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Fax:  +1-734-761-5368
E-mail:  ehrlich@arotech.com
Attention: Chief Executive Officer

 
 
43

--------------------------------------------------------------------------------

Execution Copy
 
with a copy to
(which shall not constitute notice):
Yaakov Har-Oz
Senior Vice President and General Counsel
Arotech Corporation
One HaSolela Street
Beit Shemesh 99054, Israel
Fax:  011-972-2-990-6688
E-mail:  yaakovh@arotech.com

 
Any notice sent in accordance with this Section ‎18.1 shall be effective: (i) if
mailed, seven (7) Business Days after mailing, (ii) if sent by messenger, upon
delivery, and (iii) if sent via facsimile or e-mail, two (2) Business Days
following transmission and electronic confirmation of receipt. However, if any
communication would otherwise become effective on a non-Business Day or after 5
p.m. on a Business Day, it shall instead become effective at 9 a.m. on the next
Business Day.
 
19.  
MISCELLANEOUS

 
19.1.  
Further Assurances. Each of the parties shall use commercially reasonable
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for such other party’s benefit or to cause the
same to be fulfilled and to execute such further documents and perform such
further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 
19.2.  
Amendment. This Agreement may not be amended, modified, altered or supplemented
other than by means of a written instrument duly executed and delivered on
behalf of the Purchasers and the Sellers.

 
19.3.  
Entire Agreement. This Agreement, and the agreements, documents and instruments
to be executed and delivered pursuant hereto or thereto constitute the final,
complete and exclusive agreement among the parties with respect to the purchase
of the Assets, the transactions contemplated herein and therein and with regard
to the subject-matters hereof and thereof, supersede all prior agreements,
understandings and representations written or oral, with respect thereto,
including that certain letter of intent dated March 7, 2012 but excluding the
Supplement to the LOI (which Supplement shall continue to be in force), and may
not be contradicted by evidence of any such prior or contemporaneous agreement,
understanding or representation, whether written or oral.

 
19.4.  
Governing Law and Venue. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of Israel
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Israel or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than those of the State of
Israel. The competent courts of Tel Aviv shall have exclusive jurisdiction upon
any dispute arising hereunder and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding, provided, however, that, solely for the
purpose of seeking injunctive or other equitable relief in respect of Section
‎15.1, ‎15.2.3, ‎15.4 above, the Purchasers shall be entitled to seek such
relief in any jurisdiction.

 
 
44

--------------------------------------------------------------------------------

Execution Copy
 
19.5.  
Binding Effect; Assigns. This Agreement and the rights, covenants, conditions
and obligations of the respective parties hereto and any instrument or agreement
executed pursuant hereto shall be binding upon the parties and their respective
successors and assigns. Neither this Agreement, nor any rights or obligations of
any party hereunder, may be assigned, conveyed, or otherwise transferred by a
party without the prior written consent of the other parties hereto; provided,
however, that prior to or following the Closing, this Agreement and any rights
and obligations of a Purchaser hereunder and under any Purchaser or Seller
Documents may, without the prior written consent of the other parties hereto, be
assigned and/or delegated by a Purchaser to any Affiliate of such Purchaser,
provided that Shladot Israel shall not be relieved of any of its obligations
hereunder, or pledged or hypothecated to any lender(s) of a Purchaser or any
such Affiliate, and following the Closing, this Agreement and any rights and
obligations of a Purchaser hereunder and under any Purchaser or Seller Documents
may also be assigned and/or delegated by a Purchaser, without the prior written
consent of the other parties hereto, to any Person owning or acquiring all or
substantially all the shares or assets of the Purchaser, or into which the
Purchaser, shall merge, whether by operation of law or otherwise.

 
19.6.  
Joint and Several Liability. Whether expressly stated or not, the Sellers shall
be jointly and severally liable for the representations, warranties, covenants
and agreements of any of the Sellers set forth in this Agreement and the Seller
Documents.

 
19.7.  
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 
19.8.  
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Agreement and the remainder of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Agreement
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction. The
parties further agree to replace any such invalid or unenforceable provisions
with valid and enforceable provisions designed to achieve, to the extent
possible, the purposes and intent of such invalid and enforceable provisions.

 
19.9.  
Waiver. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or the exercise of any other power, right,
privilege or remedy.

 
 
45

--------------------------------------------------------------------------------

Execution Copy
 
 
No party shall be deemed to have waived any claim arising out of this Agreement,
or any power, right, privilege or remedy under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such party; and any
such waiver shall not be applicable or have any effect except in the specific
instance in which it is given.

 
19.10.  
Parties in Interest. None of the provisions of this Agreement are intended to
provide any rights or remedies to any Person other than the parties hereto and
their respective successors and assigns (if any), except that the Indemnitees
will be entitled to the rights and benefits provided to the Indemnitees
hereunder.


 
[Remainder of page left intentionally blank]
 
 
 
 
 
 
46

--------------------------------------------------------------------------------

Execution Copy
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Asset Purchase
Agreement as of the day and year first above written.
 
MDT Armor Corporation
By: _____________________
Name: ___________________
Title:____________________
 
M.D.T. Protective Industries Ltd.
By: _____________________
Name: ___________________
Title:____________________
 
MDT-Shladot, Inc.
By: _____________________
Name: ___________________
Title:____________________
 
Shladot Ltd.
By: _____________________
Name: ___________________
Title:____________________
 

 


[Signature page to the Asset Purchase Agreement dated June 20, 2012
 between MDT Armor Corporation, M.D.T. Protective Industries Ltd., Shladot Ltd.
and MDT-Shladot, Inc.]
 
 
47

--------------------------------------------------------------------------------

 